 In the Matter of EATON MANUFACTURING COMPANY, WILCOX-RICHDIVISIONandINTERNATIONAL UNION, UNITED AUTOMOBILE, AIR-CRAFT AND AGRICULTURAL IMPLEMENT WORKERS OF AMERICA (UAW-CIO),andINTERNATIONAL UNION, UNITED AUTOMOBILE WORKERS OFAMERICA, AFFILIATED WITH THE AMERICAN FEDERATION OF LABOR,AND LOCAL 433, INTERNATIONAL UNION, UNITED AUTOMOBILE WORK-ERS OF AMERICA, AFFILIATED WITH THE AMERICAN FEDERATION OFLABOR, PARTIES TO THE CONTRACTCase No. 7-C-1,568.-Decided February 00, 1948Mr. Max Rotenberg,for the Board.Crane, CranecCKessel,byMessrs. Lloyd T. CraneandBenjamin D.Kessel,of Saginaw, Mich., andHauxhurst, Inglis, Sharp & Cull,by Messrs. Frank X. CullandRichard Inglis, Jr.,of Cleveland, Ohio,for the respondent.Messrs. Maurice SugarandN. L. Smokier,of Detroit, Mich., for theUAW-CIO.PadwaycCGoldberg,byMr. David Previant,of Milwaukee, Wis.,for the UAW-AFL.DECISIONANDORDEROn October 9, 1946, Trial Examiner Arthur Leff issued his Inter-mediate Report in the above-entitled proceeding, finding that the re-spondent had engaged and was engaging in certain unfair labor prac-tices, and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the copy of the IntermediateReport attached hereto.Thereafter, the respondent and the UAW-.AFL filed exceptions to the Intermediate Report and supportingbriefs.'On October 16, 1947, the Board at Washington, D. C., heard oralargument, in which the respondent, the UAW-AFL, and the UAW-CIO participated.The Board has considered the rulings of the Trial Examiner at thehearing, and finds that no prejudicial error was committed.TheIThe respondent also filed a motion, which is hereinafter discussed.76 N. L. R. B, No. 40.261 262DECISIONS OF NATIONAL LABOR RELATIONS BOARDrulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions and briefs, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner with the following modifications : 21.The Trial Examiner found, and we agree, that the respondentviolated Section 8 (1) of the Act by renewing the agreement with thebargaining committee of the UAW-AFL in May 1946, inasmuch as therespondent thenknewthat the bargaining committee intended to usethe membership-maintenance provision of that agreement as a deviceto obtain the discharge of certain employees because of their pastUAW-CIO activity.The finding as to the bargaining committee'sdiscriminatory motivation was not seriously contested ; on the con-trary, counsel for the UAW-AFL stated at the oral argument : "Wewill assume that fact to be true."With respect to the finding that the respondent knew of the bargain-ing committee's purpose, the evidence set forth in the IntermediateReport or admitted by management representatives at the hearingshows that in the early part of April 1946 the respondent learned ofthe renewed efforts of some employees at its Saginaw plants, as the cur-rent agreement was drawing to a close, to replace the incumbent UAW-AFL with the UAW-CIO. On April 12, the UAW-CIO sent the re-spondent a letter, in part stating that the UAW-CIO "recently . . .learned that certain officials of the UAW-AFL have indicated that any-one who signifies preference for the UAW-CIO . . . would bedischarged," that the employees were being advised that it was illegalfor the respondent to effect such discharges, and that the UAW-CIOwould protect its supporters.On April 17 Russell, the respondent'splant manager, was presented with a demand from the bargaining coin-mittee for the interim suspension of complainant Boyd and anotheremployee not involved in this case (Knapp) in accordance with themembership requirement of the current agreement, on the ground thatthey were not members in good standing.At about the same time hewas confronted with a further demand from the bargaining commit-tee for the discharge of complainant Stoner on charges of misconducttoward fellow employees and theft of company property.But Russell, admittedly mindful of the UAW-CIO activity of theemployees involved, refused to comply with the bargaining commit-tee's demands.Instead, he immediately communicated with his superior, Industrial Relations Manager Minsel, who together with otherrepresentatives of the respondent met with the bargaining committeeon the following day, April 18.At this meeting the bargaining com-2Those provisions of Section 8 (1) and (3) of the Act, which the complaint hereinalleged and the Trial Examiner found were violated, ale continued in Section 8 (a) (1)and (3) of the Act as amended by the Labor Management Relations Act, 1947. EATON MANUFACTURING COMPANY263mittee pressed its demands, refused to give any supportingreasonsother than asserting that the three employees were not in good stand-ing, and based its refusal to give further details on the ground, asMinsel testified, that ft was "none of . . . [the respondent's] busi-ness" and was "strictly a union matter." 3Minsel, according to his fur-ther testimony, thought that the UAW-CIO's advent was "somethingthat should be taken into consideration"; and he therefore "brought up... certain rulings" of the Board which "apparently laid downdifferent ground rules . . . as the contract was about to terminate,"disagreed with the bargaining committee's position that under theagreement he should discharge any employee who was not in goodstanding, and refused to accede to the demands until lie had an oppor-tunity to "look into this thing some more and talk to our attorney." Onthe next day, April 19, Minsel consulted the attorney.The conclusionwas reached that under the known circumstances 4 there was a "definitepossibility" that the UAW-AFL's charges were based on a change ofaffiliation; and, as Minsel admitted at the hearing, it was decided to re-ject the UAW-AFL's demands until the respondent was "assured" thatthe UAW-AFL's "charges were not based on any change of affiliationon the part of the accused parties."Before the respondent was able to advise the UAW-AFL of thisdecision, however, it was served with temporary restraining ordersissued by a State court in actions against it and the UAW-AFL andothers as defendants, in part restraining the UAW-AFL from ex-pelling complainants Boyd and Stoner (and also Knapp) pendinghearing by the court, and meanwhile restraining the respondent fromdischarging them under the current agreement.Attached to therestraining orders were the supporting papers, including a copy of theUAW-AFL's charge that Boyd was suspended from membership inthe UAW-AFL in part on charges of "violation of the oath of loyalty"and "fostering a secession."Russell admitted at the hearing that hethen realized that "there was this inter-union fight," that "Boyd was'On an occasion not precisely dated in the record, Russell told the bargaining committeethat the charges of misconduct against Stoner were "none of their affair," inasmuch ashe felt, as he admitted at the hearing, that the bargaining committee was "alway s reaching"beyond the membership requnement of the agreement in seeking to obtain the dischargeof employees."The known circumstances, in addition to the various wainings given on behalf ofthe complainants, as set forth in the Intermediate Report, included the widespread notorietyof the jurisdictional dispute , the prominent publicity accorded by the local press to reportsof threats by UAW-AFL repiesentatrves to have employees discharged for UAW-CIOactivity; particularly a report, which was proved tine at the hearing (by the creditedtestimony of the newspaper reporter), that a member of the bargaining committee hadstated sometime in April that the bargaining committee's efforts to secure the dischargeof Boyd and Stoner were due to their UAW-CIO activity , and, as Russell admitted atthe heaiing, his conference with 1111nsel and a company vice president around the middleof April relating to the UAW-CIO's recognition demand, at which the conferees concludedthat a "fight" was on between the UAW-AFL and the UAW-CIO as to which organizationwas entitled to represent the employees. 264DECISIONS OF NATIONAL LABOR RELATIONS BOARDactive on behalf of the [UAW-] CIO," and that the UAW-AFLcharged Boyd in part with "working for a rival uiiion."And Minsel,according to his own testimony in connection with the UAW-AFL'slater demand for the discharge of another complainant, "understood"and "assumed" that the term "fostering a secession" meant being"involved in a movement against" the UAW-AFL.Although the bargaining committee told Russell that they were go-ing to submit discharge demands with respect to the remaining com-plainants, Harris and Harvey, and although Russell replied, accord-ing to his own testimony, that such demands "were all tied into one"with Boyd's and Stoner's and would not be acted on until the tempo-rary restraining orders were disposed of, the bargaining committeenevertheless demanded late in April that the respondent also dischargeHarris and Harvey, on charges of misconduct toward fellow em-ployees.On April 25, the respondent sent the Board's RegionalDirector a letter, signed by Minsel, in part conceding that "despite theprovisions of the present Closed-Shop Agreement the Company couldbe charged with an unfair labor practice in the event that it shouldaccede to the request" of the UAW-AFL.The letter enclosed a copyof another letter signed by the respondent's counsel, in part statingthat it was possible that the UAW-AFL's discharge demand "arisesout of jurisdictional animosities" with the UAW-CIO, and reiteratingthat he had advised the respondent not to make any discharges untilassured that the demands were not based on any change of union af-filiation.Early in May, after the temporary restraining ordersagainst the respondent had been dissolved and like orders against theUAW-AFL had been modified to permit that organization to expelBoyd and others in accordance with the organization's constitution,the UAW-AFL expelled Boyd from membership. On May 11, thebargaining committee again demanded that the respondent dischargehim, on the ground of his expulsion.However, the respondent didnot take any action on this demand during the 4-clay period to theexpiration of the current agreement.On May 13, 1946, the respondent, with admitted knowledge thatthe UAW-AFL intended to continue to press for the discharge ofthe complainants, nevertheless negotiateda newagreement with theUAW-AFL, effective for a 2-year period commencing May 16, 1946,and providing in part that as a condition of employment all employees"who are or may become" members of the UAW-AFL should main-tain their membership as a condition of employment.5s The agreement also coveredother plantsof the respondent in addition to the Saginawplants here involvedA stipulation executed contemporaneously provided that the coverageof the Saginaw plants was "contingent"on the outcomeof the UAW-CIO's petition andcharge. EATON MANUFACTURING COMPANY265The respondent, while admitting that the known facts indicatedto it that the bargaining committeemay have intendedto use the 1946agreement to obtain the discharge of employees for their UAW-CIOactivity, argues that it did not definitely "know" that such was thecommittee's intention.We do not agree with the respondent's argu-ment.Thus the respondent, before entering into the agreement, hadadmittedly refused to comply with the bargaining committee's dis-charge demands, not merely because of its own misgivings as to thecommittee's motives, but significantly because the committee had re-fused either to deny widespread reports (in the UAW-CIO's April 12letter and the press) that UAW-AFL representatives had threatenedemployees with discharge for their UAW-CIO activity, or to giye anyassuranceto the respondent that its demands werenotbased on thecomplainants' UAW-CIO activity.On the contrary, it was specif-ically admitted at the hearing that the respondent knew, before enter-ing into the 1946 agreement, that the bargaining committee's dischargedemand with respect to complainant Boyd was motivated at least inpart by the fact that Boyd was "working for a rival union," and thatthe other discharge demands were "tied into one" with Boyd's.Wefind that the foregoing evidence sufficiently indicates that the respond-ent had knowledge of the committee's intention.'We further find that, under the foregoing circumstances, this casefalls squarely within the principle of theWallace case,where we held :An employer may not enter into a closed-shop contract whichto his knowledge is designed to operateas aninstrument for effect-ing discrimination against his employees solely because of theirprior union activities 7The respondentalso arguesthat it did not renew the agreement vol-untarily, but was forced to do so by the UAW-AFL's strike threats ;eFor comparable cases involving a definition of the concept of knowledge, seeMatter ofRheem Manufacturing Company,70 N. L. R B. 57,Matter of Lewis Meter & Company,73 N. L R B. 520;Mattter of E. L. Bruce Company,73 N. L. It. B 992(Case No. 15-C-1045),75 N L. It. B. 522(Case No 15-C-1043)Matter of The Wallace Corporation,50 N. L It. B. 138,153, enf'd 141 F. (2d) 87C. C A 4),aff'd 323 U. S.248, 250-1.In affirming the Board's interpretation of theprovisio,theSupreme Courtstated (323 U. S.,at 256) :We do not construe the provision authorizing a closed shop as indicating an intentionon the part of Congress to authorize a majority of workers and a company,as in theinstant case,to penalize minority groups of workers by depriving them of that fullfreedom of association and self-organization which it was the prime purpose of theAct to protect for all workers.See alsoMatter of Monsieur HenriWinesLimited,44 N L. R. B. 1310,1319, where theexecution of a union-shop agreementwith an AFLunion was expressly found"to violatethe Act,and the agreement was ordered abrogated,on the ground that the agreement hadbeen entered into by the employerwith knowledgethat it was to serve as a "device fordepriving the employees of their jobs"because of not having joined the contracting unionbefore the agreement was made. 266DECISIONS OF NATIONAL LABOR RELATIONS BOARDkand that theWallacecase is therefore inapplicable.We find no meritin this argument.The respondent's unfair labor practice rests onwhat it did, and cannot be justified by the reluctance with which itdid it, however much we may sympathize with the difficulty of itsposition 8The UAW-AFL argues that theWallacecase applies only to labororganizations found to exist in violation of Section 8 (1) or (2) of theAct, and holds merely that the Board is not precluded from so findingby the fact that it had previously certified the labor organization afteran election.As heretofore, we again find this argument withoutmerit.9Moreover, any uncertainty that may have resulted from theSupreme Court's opinion in theWallacecase was cleared up in thesubsequent case ofHunt v. 0relmboch,10in which the Court interpretedtheWallacecase as applying to all labor organizations acting pur-suant to statute as exclusive collective bargaining representatives,without limitation to company-dominated organizations.We find that the respondent violated Section 8 (1) of the Act byentering into the agreement with the UAW-AFL in May 1946 underthe circumstances set forth above.2.After the issuance of the Intermediate Report herein, the re-spondent filed a motion with the Board to reopen the hearing to takeevidence (1) that the UAW-CIO, immediately after filing its repre-sentation petition in April 1946, filed a series of unfair labor prac-tice charges "for the purpose of preventing the immediate processingof said petition for election until the petitioner's organizational activi-ties had progressed to a point where it really desired an election" ; and(2) that the Regional Director and his agents improperly refused tohold an election as requested by the UAW-CIO's petition and urgedby the respondent.The motion further requested, in the alternativeand without waiving the first request, that the instant case be con-solidated with certain so-called representation cases.The motion ishereby denied.The respondent did not show that the evidence to beproffered, which relates only to representatives of the UAW-CIO andthe Regional Office, would be material to the finding, made by theTrial Examiner and herein adopted, that the respondent entered intothe 1946 agreement in disregard of the statutory rights of its em-ployees.Moreover, the respondent did not allege, in the supportingpapers filed with its motion, that it was duly diligent in seeking appro-priate relief upon discovery of the proffered evidence.On the con-trary, most of the evidence could have been adduced at the hearing8See, for example,Matter of C W Hume Company,71 N. L. R. B 533, 565.9 See, for example,Matter of TheCliffsDow Chemical Company,64 N. L R. B 1419,1420.10 325 U. S. 821, 826. EATON MANUFACTURING COMPANY267already had herein, and the small amount of remaining evidence (in-volving post-hearing events) was discovered by February 1947, andcould have formed the basis for objecting to the Regional Office's no-tification to the respondent at that time that the UAW-CIO's petitionwas being dismissed subject to appeal to the Board within 10 days.As for the so-called representation cases sought to be consolidated withthe present case, they were admittedly no more than petitions admin-istratively dismissed without the holding of a formal hearing.Thereare therefore no cases to consolidate with the instant case.3.The Trial Examiner found that the respondent violated Section S(1) of the Act by executing the 1946 agreement with the UAW-AFLwhile the UAW-CIO's previously filed representation petition waspending before the Board undetermined.Because of the UAW-CIO'ssubsequent conduct in preventing a, prompt determination by filing anunfair labor practice charge against the respondent which we find tobe groundless," we do not adopt this finding.4.The Trial Examiner found, and we agree, that the respondentviolated Section 8 (1) and (3) by discharging the complainants becauseof their expulsion by the UAW-AFL. The respondent does not con-test the factual finding, but defends the discharges as a matter of law,on the ground of the proviso to Section 8 (3) and the 1946 agreementallegedly made pursuant thereto.We find no merit in this argument.As we have found above, the respondent entered into the 1946 agree-ment unlawfully, in view of its knowledge of the use the bargainingcommittee intended to make of the membership provision ; and it there-by unlawfully assisted the UAW-AFL.Discharges which would beunlawful in the absence of an agreement cannot be defended by assert-ing the existence of an agreement unlawful in itself.12In addition,as the Trial Examiner found, the UAW-AFL cannot escape responsi-bility for the bargaining committee's discriminatory motivation inu The Thal Examiner found that the charge was not groundless, inasmuch as therespondent had violated Section 8 (1) by the remark of Superintendent Levi on April 11or 12, 1946, as set forth in the Intermediate ReportWe do not agree with this findingLevi's remark was uttered in the absence of any prior anti-union background chargeableto the respondent;itwas ambiguous at most and did not contain any threat that therespondent would use the existing agreement as a pretext to discharge employeesfor UAW-CIO activity ; and on the entire record the respondent was not shown to be opposed to theobjectives of the Act, as the Trial Examiner specifically conceded.Under similar circum-stances, the Circuit Court of Appeals for the Eighth Circuit,in N. LR. B. v Scullin SteelCompaug(161 F. (2d) 143), iefused to sustain a finding that the employer had violatedthe Act, stating :Over a period of several years, the making of a single unwarranted remark to anemployee,in the face of respondent s definite public announcement of its policy, thecertification of Independent as the employees' representative,and a record otherwiseclear of labor union hostility,is,we think,insufficient to sustain a finding of domina-tion or interference.Mr Reynolds is of the opinion that,although the general reasons which motivated hisdissent in the LewisMeiercase, 73 N L R 13 520, are equally applicable to the facts ofthe instant case,lie is bound here by the decision of the Supiems Court in theWallacecase. 268DECISIONS OF NATIONAL LABOR RELATIONS BOARDsecuring the discharges, in view of the fact that the committee-ad-mittedly the UAW-AFL's principal representative with relation toboth the respondent and the complainants-would not have sought thecomplainants' expulsion or dischargebut fortheirUAW-CIOactivity; :13 and the respondent was aware of this motivation, as isshown by its statement to a Selective Service Board that Boyd wasexpelled and discharged for his UAW-CIO activity, and by Minsel'sadmitted assumption that the other complainants were expelled anddischarged because "involved in a movement against Local 433" andRussell's admitted belief that they were "actually being expelled fortheir [UAW-] CIO activity."Although counsel for the UAW-AFL suggested at the oral argumentthat the UAW-CIO activity of Boyd and the other complainants wasimproper because engaged in while they were officers or committee-men of the UAW-AFL, we note that the UAW-AFL expelled thecomplainants and demanded their discharge, not because of anyalleged misconduct in a position of trust within the organization,but because of other alleged' misbehavior as rank-and-filemembersof the UAW-AFL. We therefore find it unnecessary to pass on thepoint raised at the oral argument. In addition, we note that Boydwas not covered by the membership requirement of the 1946 agree-ment under which he was allegedly discharged, inasmuch as the pro-vision by its very terms failed to include previously hired employeeswho were non-members of the UAW-AFL when the agreement wasentered into.We find no merit in arguments (1) that the provisionincluded Boyd because it was a renewal of an expiring provision whichincluded him and did not contain any new escape period, and (2)that the provision which was in effect when Boyd's discharge wasfirst demanded, but which had expired by the time of his discharge,could be used as justification for the discharge.TEE REMEDYAlthough we do not wholly agree with the bases on which the TrialExaminer found the respondent to have violated Section 8 (1) and(3) of the Act, as appears above, we find that his recommendations,with the minor modifications hereinafter set forth, will effectuate thepolicies of the Act, as amended.'SeeMatter of Durasteel Company,73N. L. R B. 941.However,we do not adoptthe TrialExaminer's conclusionthat the respondent therebyviolatedthe Act withinthe meaning of theRutland Courtcase,44 N. L. R. B. 587, 46N. L. it. B. 1040. EATON MANUFACTURING COMPANY269ORDERUpon the entire record in the case and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the respondent, Eaton Manufactur-ing Company, Wilcox-Rich Division, Saginaw, Michigan, and itsofficers, agents, successors, and assigns shall :1.Cease and desist from :(a)Recognizing International Union, United Automobile Workersof America, affiliated with the American Federation of Labor, or Local433 thereof, as the collective bargaining representative of any of itsemployees at its Saginaw plants, unless and until pursuant to a certi-fication by the Board;(b)Giving effect at its Saginaw plants to its contract of May 16,1946, with International Union, United Automobile Workers of Amer-ica, affiliated with the American Federation of Labor, or Local 433thereof, or to any extension, renewal, modification, supplement, orsuperseding contract, unless and until pursuant to a certification bythe Board;(c)Discouragingmembership in International Union, UnitedAutomobile,Aircraft and Agricultural ImplementWorkers ofAmerica (UAW-CIO), or in any other labor organization of itsemployees, or encouraging membership in International Union, UnitedAutomobile Workers of America (UAW-AFL), in Local 433 thereof,or in any other labor organization of its employees, by discharging orrefusing to reinstate any of its employees, or by discriminating in anyother manner in regard to their hire or tenure of employment or anyterm or condition of their employment;(d) In any like or related manner interfering with, restraining,or coercing its employees in the exercise of the right to self-organi-zation, to form labor organizations, to join or assist InternationalUnion, United Automobile, Aircraft and Agricultural ImplementWorkers of America (UAW-CIO), or any other labor organization,to bargain collectively through representatives of their own choosing,and to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection, as guaranteed in Section7 of the Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Withdraw and withhold recognition from International Union,United Automobile Workers of America (UAW-AFL), and Local433 thereof, as the collective bargaining representative of any of its 270DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees at its Saginaw plants, unless and until pursuant to a cer-tification by the Board;(b)Offer John Boyd, Murvin Stoner, Lenore Harris, and FrancisHarvey immediate and full reinstatement to their former or sub-stantially equivalent positions, without prejudice to their seniority orother rights and privileges;(c)Make whole John Boyd, Murvin Stoner, Lenore Harris, andFrancis Harvey for any loss of pay they have suffered by reason ofthe respondent's discrimination against them, by payment to eachof them of a sum of money equal to the amount which he normallywould have earned as wages during the period from the date of hisdischarge to the date of the respondent's offer of reinstatement, lesshis net earnings during such period;(d)Post at its plants at Saginaw, Michigan, copies of the noticeattached hereto, marked "Appendix A." 14Copies of said notice,to be furnished by the Regional Director for the Seventh Region,shall, after being duly signed by the respondent's representative, beposted by the respondent immediately upon receipt thereof, and main-tained by it for sixty (60) consecutive days thereafter, in conspicuousplaces, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by the respondent to insurethat said notices are not altered, defaced, or covered by any othermaterial;(e)Notify the Regional Director for the Seventh Region in writ-ing, within ten (10) days from the date of this Order what steps therespondent has taken to comply herewith.that the respondent violated Section 8 (1) of the Act prior to April1946, be, and it hereby is, dismissed.MEMBERS MURDOCK and GRAY took no part in the consideration ofthe above Decision and Order.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelationsAct, asamended, we hereby notify our employees that :1.WAVEWILL NOT recognize INTERNATIONALUNION, UNITED AU-TOMOBILEWORKERS orAMERICA,affiliatedwith theAMERICAN"In the eventthat thisOider is enforced by decree of the Circuit Court of Appeals,there shall be inserted in the notice, before the words"A Decision and Order,"the words,"A Decree ofthe UnitedStates Circuit Court of Appeals Enforcing." EATON MANUFACTURING COMPANY271FEDERATION OF LABOR, or Local 433 thereof, as the collective bar-gaining representative of any of our employees at our Saginawplants, unless and until pursuant to a certification by the Board;2.WE WILL NOT give effect at our Saginaw plants to our con-tract of May 16, 1946, with INTERNATIONAL UNION, UNITED AUTO-MOBILE WORKERS OF AMERICA,affiliatedwith the AMERICAN FED-ERATION OF LABOR,or Local 433 thereof, or to any extension, re-newal, modification, supplement, or superseding contract, unlessand until pursuant to a certification by the Board;3.WE WILL OFFER to the employees named below immediateand full reinstatement to their former or substantially equivalentpositions without prejudice to any seniority or other rights andprivileges previously enjoyed, and make them whole for any lossof pay suffered as a result of the discrimination :John BoydLenore HarrisMurvin StonerFrancis Harvey4.WE WILL NOT in any like or related manner interfere with,restrain, or coerce our employees in the exercise of the right toself-organization, to form labor organizations, to join or assistINTERNATIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT AND AGRI-CULTURAL IMPLEMENT WORKERS OF AMERICA (UAW-CIO), or anylabor organization, to bargain collectively through representativesof their own choosing, and to engage in concerted activities forthe purpose of collective bargaining or other mutual aid or pro-tection, as guaranteed in Section 7 of the Act.ALL OUR EMPLOYEES are free to become or remain members of IN-TERNATIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT AND AGRICUL-TURAL IMPLEMENT WORKERS OF AMERICA (UAW-CIO) or any otherlabor organization.We will not discriminate in regard to hire ortenure of employment or any term or condition of employment againstany employee because of membership in or activity on behalf of suchlabor organization.EATON MANUFACTURING COMPANY,WILCOx-RICH DIVISION,Employer.By --------------------------------------(Representative)(Title)Dated ------------------------NoTE.-Any of the above-named employees presently serving in thearmed forces of the United States will be offered full reinstatementupon application in accordance with the Selective Service Act afterdischarge from the armed forces.This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material. 272DECISIONS OF NATIONAL LABOR RELATIONS BOARDINTERMEDIATE REPORTMr. Max Rotenberg,for the Board.Messrs. Lloyd T. CraneandBenjamin D. KesselofCrane, Crane & Kessel,ofSaginaw, Mich., andMessrs. Francis X. CullandRichard Inglis,ofHauxhurst,Inglis, Sharp & Cull,of Cleveland, Ohio, for the respondent.Messrs. Maurice Sugarand AT.L Smokier,of Detroit, Mich, for the UAW-CIO.Mr. David Previant,ofI'adwaycCGoldberg,of Milwaukee, Wis, for the UAW-AFL.STATEMENT OF THE CASEUpon an amended charge duly filed by International Union, United Automobile,Aircraft and Agricultural Implement Workers of America (UAW-CIO), hereincalled the CIO, the National Labor Relations Board, herein called the Board, byits Regional Director for the Seventh Region (Detroit, Michigan), issued its coin-plaint dated July 16, 1946, against Eaton Manufacturing Company, Wilcox-RichDivision, herein called the respondent, alleging that the respondent had engagedin and was engaging in unfair labor practices affecting commerce within themeaning of Section 8 (1) and (3) and Section 2 (6) and (7) of the National LaborRelations Act, 49 Stat. 449, herein called the Act. Copies of the complaint, noticeof hearing, and the charge were duly served upon the respondent, upon the CIO,and upon International Union, United Automobile Workers of America, affiliatedwith the American Federation of Labor, and Local 433, International Union,United Automobile Workers of America, affiliated with the American Federationof Labor, herein called the AFL, the AFL having been named in the complaint asa party to a current collective bargaining contract with the respondent.With respect to the unfair labor practices the complaint alleged in substance :1.That, acting through certain named officers, agents, and supervisory em-ployees at its Saginaw plants, and in furtherance of a continuous course ofconduct, extending from 1940 to date, designed to interfere with the exerciseof its employees' rights under the Act, the respondent: (a) in January 1940,cautioned and warned its employees to beware of CIO organizational efforts,conferred and counseled with employees on how to resist such efforts, andoffered one employee a sum of money to engage an attorney to resist such efforts ;(b) in or about February 1946 offered two named employees more desirablework shifts if said employees would refrain from becoming candidates for AFLoffices; (c) in April 1946, threatened and warned employees to refrain fromJoining the CIO, and (d) in May 1946, rendered unlawful assistance to the AFLby entering into an invalid collective bargaining agreement with the AFL, whichcontained certain provisions requiring membership in the AFL as a conditionof employment, although it knew at the time that there were pending before theBoard a CIO petition for investigation and certification of representatives andCIO charges of unfair labor practices against the respondent and that a questionconcerning representation had arisen affecting employees in the contract unit.2.That the respondent on or about May 16, 1946, discharged John R. Boyd,and on or about May 21, 1946, discharged Murvin Stoner, Francis Harvey, andLenore Harris. and has since refused to reinstate them because they joined andassisted the CIO and because the AFL, asserting that they were not AFL membersin good standing, demanded their discharge pursuant to the agreement allegedto have been made during the pendency of a question concerning representation.3.That the respondent by the aforesaid conduct has engaged in unfair laborpractices within the meaning of Section 8 (1) and (3) of the Act. EATON MANUFACTURING COMPANY273The respondent thereafter filed its answer in which it denied that it engaged inany unfair labor practices.The AFLalso filed an answer in which it deniedthat the execution of the collective bargaining agreement in 1946 constituted anunfair labor practice and that said agreement was invalid;denied that theemployees alleged in the complaint to have been discriminatorily dischargedwere discharged because they joined or assisted the CIO ; and alleged affirmativelythat such discharges were made at the request of the AFL pursuant to a closed-shop provision in a valid collective bargaining agreement after such employeeshad lost their good standing status inthe AFL.Pursuant to notice,a hearing was held from August 6 to 17, 1946, at Saginaw,Michigan,before Arthur Leff, the undersigned Trial Examiner duly designatedby the Chief Trial ExaminerThe Board, the respondent, the CIO, and the AFLwere represented by counsel.Full opportunity to be heard,to examine andcross-examine witnesses,and to introduce evidence bearing on the issues wasafforded to all parties.During the Board's case, the undersigned granted, overthe objection of the respondent's counsel,a motion by counsel for the Board toamend the complaint by adding as an allegation of interference,restraint, andcoercion,that the respondent in December 1940 and January 1941 required itsemployees to sign written statements agreeing not to engage in concerted activitiesfor their mutual aid and protection.At the close of the Board's case the under-signed denied a motion to strike the said allegation added to the complaint byamendment,made by counsel for the respondent upon the ground that the factsupon which it was based were in the possession of counsel for the Board prior tothe issuance of the complaint;denied with leave to renew at the close of theentire case a motion by counsel for the respondent to dismiss for want of proofthe allegations of the complaint relating to unfair labor practices alleged to haveoccurred in January 1940; granted a motion by counsel for the respondent todismiss for total lack of proof the allegations of the complaint relating to therespondent's alleged offer in February 1946 to transfer two named employees tomore desirable work shifts ; and granted upon the ground that such evidence wasoutside the issues framed by the pleadings a motion by counsel for the respondentto strike from the record all evidence theretofore received relating to the destruc-tion of a "rider" agreement in 1940At the close of the hearing, the undersignedtook under advisement a motion by counsel for the respondent to dismiss thecomplaint and each separate allegation thereof for insufficiency of proofThemotion is disposed of as hereinafter indicated.Counsel for each of the partiesargued orally before the undersigned at the close of the hearing, and the respond-ent and the AFL filed briefs with the undersigned thereafter.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTEaton Manufacturing Company is an Ohio corporation with its principal officeand place of business in Cleveland,Ohio.The respondent is engaged in the manu-facture of automotive engine parts and operates manufacturing plants in severalStates of the United States.At Saginaw, Michigan,the respondent has twoplants,' the only plants involved in this proceeding,which it operates together1The 2 plantsare contiguousto each other and are considereda single operational unit. 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith several other plants under the name of Eaton Manufacturing Company,Wilcox-Rich Division.In the year 1945, the respondent purchased for manufac-turing uses in its Saginaw plants goods and materials valued in excess of$1,000,000, approximately TO percent of which was shipped to its Saginaw plantsfrom points outside the State of Michigan.During the same period the respond-ent sold goods and products manufactured at its Saginaw plants having a valuein excess of $1,000,000, approximately 60 percent of which was shipped to pointsoutside the State of MichiganThe respondent stipulated that it is engaged incommerce within the meaning of the Act.IITHE ORGANIZATIONS INVOLVEDInternational Union, United Automobile, Aircraft and Agricultural ImplementWorkers of America, affiliated with the Congress of Industrial Organizations,and International Union, United Automobile Workers of America, affiliated withthe American Federation of Labor, and Local 433, International Union, UnitedAutomobileWorkers of America, affiliated with the American Federation ofLabor, are labor organizations admitting to membership employees of therespondent.III.THE UNFAIR LABOR PRACTICESA. Background; the alleged unfair labor practices in 1940 and 1941The respondent and Local 433, whose jurisdiction is confined to employees ofthe respondent's Saginaw plants, have enjoyed contractual relations since 1937.At the beginning, Local 433 was affiliated with the UAW-CIO. In early 1939 adivision occurred in the UAW-CIO and Local 433 joined the group of locals whicheventually became the UAW-AFL. It has remained in the AFL ever since.In late 1940, the CIO made an effort to regain representative status at therespondent's Saginaw plants. In October 1940, it filed a petition for investiga-tion and certification of representatives which, on January 16, 1941, was dis-missed by the Board upon the ground that the then existing AFL contract fora term expiring in 1942 constituted a bar to a determination of representatives.The contest over representation at that time was accompanied by considerableenmity.A leader of the CIO group was discharged at the request of the AFLallegedly for cause, and this, coupled with the CIO claim for recognition, led toa strike of CIO supporters which was marked by violence and rioting. Thestrike lasted from November 1940 to the latter part of January 1941 when itwas finally terminated with the aid of conciliators by what the CIO contendswas an agreement on the part of the respondent to accept the return of allstriking employees iNot all the striking employees were accepted for employment, however, andthose who were accepted were reinstated on a conditional basisAt the con-clusion of the strike, the respondent agreed with the AFL to permit the latterto screen the striking employees and to accept for return only those who wereapproved by the AFL. About 85 of the approximately 300 striking employeeswere not returned to work. Those who were returned were required to signaffidavits setting forth their reasons for not reporting to work during the strikeperiod, as well as forms certifying that they had quit their employment withoutz SeeMatter of Eaton Mannfactnring Company,29 N L. R B 53.'Whether or not such an agreement was in fact made is not deemed an issue in thisproceeding and is not here decided EATON MANUFACTURING COMPANY.275good cause.These employees were required to return as new employees for-feiting all accumulated seniority.The deprivation of the seniority rights ofthe striking employees has remained fresh in the memory of employees and asore spot in the plant ever since.There is no allegation in the complaint that there was any discrimination bythe respondent with regard to the hire, tenure, or terms or conditions of employ-ment of employees in the 1940-1941 period; nor was this subject litigated exceptfor background purposesAlthough the complaint containsgeneral allegationsof interference from 1940 to date, the particulars alleged did not include anyof the incidents above adverted to, and the undersigned did not permit themto be litigated as unfair labor practices.The complaint, however, does con-tain two specific allegations of interference, restraint and coercion flowingfrom the 1940-1941 events.The first specific allegation sets forth :In orabout January, 1940,° Richards, respondent's labor relations director,whose first name at present is to the Board unknown, cautioned and warnedrespondent's employees to beware of CIO organizational efforts among re-spondent's employees, conferred and counseled with respondent's employeesto resist CIO organizational efforts among said employees and offered oneof the respondent's employees a sum of money to engage an attorney toresist CIO organizational efforts among said employees.Tire only evidence adduced by counsel for the Board in support of this allegationwas in the form of testimony by John R. Boyd who at the time of theseallegedincidents was vice president of the AFL but who at the time of the hearing wasa member of the CIO and one of the persons alleged in the complaint to havebeen discriminatorily discharged in May 1946. It was Boyd's testimony,in sub-stance, that during the course of the 1940-1941 strike, Labor Relations DirectorRichards suggested to the AFL bargaining committee that the latter instituteinjunction proceedings to restrain CIO picketing; that after the AFL had com-menced such proceedings, Richards suggested that the AFL discharge its attor-ney andretain another lawyer recommended by Richards, at the same timeoffering Boyd $300 for that purpose; and that the AFL thereupon did retainthe lawyer suggested by Richards although it refused to accept the proffered$300.Richards was deceased at the time of the hearing. But Plant ManagerHerbert Russell, Personnel Director J'ohn Russell, and AFL Representative IraLuplow, who,accordingto Boyd, were present at the time of his alleged conver-sations with Richards, all categorically denied that Richards had made the sug-gestions and statements attributed to him.The court records in the injunctionproceedings disclose that at no time during their pendency was there any sub-stitution of attorneys for the AFL.Boyd's testimony, generally, concerning theevents ofthis period was confused,garbled, and contradictory,and impressedthe undersigned as unreliable. It is not credited.The undersigned finds thatthe record does not substantiatea finding ofinterference, restraint,and coercionon the basis of the allegation of the complaint quoted above, and consequentlywill recommend that thatallegation be dismissed.The other specific allegation, added by amendmentduring the course of thehearing, sets forth :'It is obvious from the testimony adduced in support of this allegation that the dateintended to be pleaded was "January 1941"rather than"January 1940,"and that thereference to the 1940 date was an inadvertent error.It is also clear from the record thatthe respondent was not misled by this error.781902-48-vol. 76-19 276DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn December 1940 and January 1941, respondent's employment officersand agents required employees to sign written statements agreeing notto engage in concerted activities for their mutual aid and protection.In support of this allegation, counsel for the Board called some five witnesses,all of whom had been strikers during the 1940-1941 labor disturbanceEach ofthese witnesses testified that upon his return to work at the termination of thestrike he was required to sign, in addition to an affidavit explaining the reasonfor his absence from the plant during the strike and it form acknowledging thatlie had quit his employment, a pledge card.As to the contents of that pledge,there was some disparity in the testimony of the witnesses, several of whomcandidly admitted to but an imperfect and vague recollection on the subject.Thus, one witness (Charles Knapp) testified that the pledge card "stated thatyou could not participate in any strike or slow-up in production or cause anydisturbance among your fellow employees or you would be fired."Another (Fran-cisHarvey) could recall the substance "not exactly, but it had to do with sign-ing away my seniority and not having to do with any more labor trouble in theplant."A third (Edward Poquette), who freely admitted to a hazy memory onthe point, believed that "there was some things in there that I was to go backto work and not to cause any friction or trouble much among the employees."Afourth (James Simmons) interpreted the pledge to read, "If I was a patty to anytrouble at all, that I would be subject to discharge." The fifth (Martin Wilson)testified that be "signed a card saying I would not take part in any strike againstthe Company."Witnesses for the respondent unequivocally denied that the respondent eitherat the time of the strike or at any time, had ever exacted from any employees anywritten pledges or that it ever had in its possession pledge forms of the generalnature described by the Board witnesses. It was admitted, however, that at thetime the strikers were returned to their employment they were orally cautioned"not to become involved in any arguments, quarrels or wandering around in theplant."While the Board's witnesses who testified on this aspect of the case did notimpress the undersigned as untruthful, neither did John Russell, the respondent'sprincipal witness on this phase of the case.But the attendant circumstanceswere such as to create a greater possibility of honest error on the part of theemployee witnesses.When the striking employees were returned to work theywere required to sign a number of papers, including one which had the effectof depriving them of their seniority.One of these forms in physical appearancebore a resemblance to the "yellow pledge card" referred to by the Board witnessesin their testimony.At the same time they were read a lecture not to engagein any strife or trouble in the plant, a matter readily susceptible of connectionin their minds to their strike activities and to their forfeiture of seniority. Itis not unreasonable to believe that over the span of more than 5 years, thevarious events have been so blended and confused in the witnesses' minds asto have led them to believe that they entered into written undertaking notto engage in conduct of the character described by them.However that maybe, the vague and somewhat conflicting description of the Board witnesses asto the contents of the "pledge" affords insufficient basis for a specific findingthat the employees agreed in writing not to engage in legitimate "concertedactivities for their mutual aid and protection."Upon the entire record, theundersigned is not persuaded that counsel for the Board has satisfied the burdenof the proof on the allegation of the complaint here under consideration, andwill consequently recommend that this allegation likewise be dismissed. EATON MANUFACTURING COMPANY277Although the complaint alleges generally that the respondent from January1940 to date "engaged in a continuous course of interference, restraint andcoercion of its employees in the exercise of their rights" under the Act, noeffort was made to establish the commission of any other unfair labor practiceson the part of the respondent during the period intervening between the conclu-sion of the 1940-1941 strike and the events of April and May 1946.B. The eventsof _lpi it andMay 19461. IntroductionAfter the Board's dismissal of the CIO petition for certification in January1941, the status of the AFL as the exclusive bargaining agent of the respondent'sproduction and maintenance employees at its Saginaw plants remained un-challenged until April 1946.°During the intervening period, the respondent and the AFL continued todeal with each other under a series of agreements each for a 2-year term. Theseagreements took the form of (a) a master agreement between the respondentand the AFL International (also signed by the interested AFL locals), coveringthe production and maintenance employees at the respondent's plants at Saginaw,Michigan ; Massillon, Ohio ; and Vassar, Michigan, where AFL locals were therecognized bargaining representatives, and (b) supplementary agreements cover-ing the respective plants within the jurisdiction of the respective AFL locals.The master agreement which was effective from May 16, 1944, to May 15, 1946,contained the following provisions relating to membership in the Ali'L:All employees covered by this agreement who are or may become membersof the Union shall remain members of the Union in good standing for theduration of the agreement.Probationary employees must become members of the Union at theexpiration of their plant probationary period.The 1944-1946 contract contained no provision for any automatic renewal be-yond its stipulated term.On April 6, 1946, the CIO, claiming a majority in the production and main-tenance employees bargaining unit at the respondent's Saginaw plant, demandedbargaining rights.At the same time it served notice on the respondent thatitwould regard any continued recognition or dealing with the AFL after theexpiration of the then current contract as a violation of the Act.On April 8,1946, the CIO filed with the Board a formal petition for certification of repre-sentatives pursuant to Section 9 (c) of the Act. Notice of the filing of thepetition was served on the respondent the following clayThe representationproceeding instituted by this petition is still pending undetermined before theBoard.2.The CIO organizational campaign ; counter-activitiesAlthough some CIO organizational work had been going on for some timeprior thereto, the CIO membership campaign was first launched openly at ameeting at the home of employee Charles Knapp held on Apt ii 7, 1946.The meeting at Charles Knapp's home, according to AFL Regional DirectorIra Luplow, was an outstanding event in the plant and caused "a lot of stir-up5In April 1942, prior to the expiration of the 1941-1942 agreements, the CIO wrote therespondent requesting recognition, but failed to follow up its request with a petition forinvestigation. 278DECISIONS OF NATIONAL LABOR RELATIONS BOARDand excitement" among plant employees. It also led to prompt counteractivityon the part of AFL officials, counteractivity which placed considerable emphasisupon the provisions of the contract requiring AFL membership in good standingas a condition to continued employment.A number of witnesses, not interested as complainants in this case, crediblytestified in substance, and it is found, that shortly following the meeting atKnapp's home, they were summoned to the office which the AFL was permittedtomaintain on plant premises; that they were then interrogated by AFLofficials, in general, concerning CIO activities, and, in particular, concerningpersons in attendance at the Knapp meeting; that they were warned that theircontinued designation of the CIO would lead to the loss of their jobs; andthat they were requested to and did sign forms revoking their prior designationof the CIO s The record shows that in some instances on the occasions underconsideration the employees were requested by foremen to go into the AFLplant office, and that, during working hours, they were permitted to remain inthe AFL office for substantial periods of time. There is no evidence, however,that any of the respondent's supervisory employees had knowledge of the pur-pose for which the employees were summoned to the AFL office. The recorddiscloses that it was a common practice for AFL committeemen to requireemployees during working time to call at the AFL office, and that requests fortheir appearance would often be made through the foremen. There is no con-tention by counsel for the Board that the threats made by the AFL repre-sentatives are to be attributed to the respondent as an unfair labor practice;nor, indeed, would the record support such a contentionThe facts concerningsuch threats are set forth here solely because of their bearing upon the issueof the AFL's underlying reason for the expulsion from membership of thefour employees named in the complaint as having been discriminatorily dis-charged, a matter which will more fully be considered in a later section of thisreport.As to evidence of direct participation by the respondent's supervisory personnelin threatening statements directed against CIO adherents, the record makesreference to but a single incident, an incident which also occurred shortly afterthe meeting at Knapp's home. Charles Knapp testified that on April 11 or 12,1946, at a cigar store frequented by the respondent's employees and located aboutone-half mile from the plant, Third Shift Superintendent George Levi, addressinga small group of employees who were informally gathered there, includingKnapp, Edward Poquette, and two others, one of whom was Levi's brother, stated(with regard to CIO activities) :6Among the witnesses who so testified were James Simmons, Martin Wilson, WalterRiedel, and Herbert Cramton.The AFL officials involved, all members of the AFLbargaining committee, were Howard Maturen, the president of the Local ; Joseph Minns,the Local secretary, and Alvin Luplow.The AFL officials admitted that they calledemployees into the AFL plant office and questioned employees concerning CIO activitiesand the Knapp meeting, and that in some instances they spoke to the employees aboutthe seniority which they had lost at the end of the 1940-1941 strike, but they deniedthat they had threatened any employees with expulsion from the AFL or discharge fromtheir jobs if the employees persisted in their support of the CIOThe testimony ofthe Board witnesses on this point was marked by convincing clarity of detail and insubstantially all respects, other than their references to the threatening statements, wasconceded to be accurate.The over-all testimony of the AFL witnesses, on the otherhand, marked by a lack of candor, was not such as to invite credence ; they appeared moreconcerned with protecting the theory of the AFL case than in adhering to accuracy intheir testimony.Upon the entire record, and from his observation of the witnesses,the undersigned accordingly rejects the partial denial of the AFL witnesses on this point. EATON MANUFACTURINGCOMPANY279You guys do not want to stick your neck out or have any part in what isgoing on there or the same thing will happen this time as last time andsomeone will lose their jobs.You know what happened last time.The samething will happen this time.Knapp's testimony in this respect was substantially corroborated by Poquette.George Levi admitted having a conversation on the subject of unions with em-ployees at the cigar store on the occasion in question.He testified, however, thathe could not "recall" making the statement attributed to him by Knapp, andtherefore "must deny it "Levi's testimony in other respects was clearly evasiveand his denial, which, at most, impressed the undersigned as being based not onmemory but on the want of it, lacked the quality of conviction.Upon the basisof all the evidence and from his observation of the witnesses, the undersignedcredits the corroborated testimony of Knapp,' and finds that Levi made theremarks substantially as attributed to him by Knapp.On April 12, 1946, CIO Regional Director Kenneth Forbes forwarded to therespondent's plant manager, Herbert Russell, a copy of an open letter which hehad addressed to the respondent's employees, a letter which thereafter onApril 14 was published by the CIO as an advertisement in theSaginawNelcs.The letter stated :Recently we learned that certain officials of the UAW-AFL have indicatedthat any one who signifies preference for the UAW-CIO, or who signs a card,would be discharged.Any such action may be disregarded, since the lawstates that an employee of a closed shop may not be discharged because ofactivities on behalf of a rival Union prior to a National Labor RelationsBoard election.The letter then went on to cite and quote from certain Board and Court precedentson the proposition asserted.' It concluded with an assurance that "the UAW-CIO will give complete protection and support to all its friends and members."On April 17, 1946, the CIO filed with the Board its original charge in thisproceeding"The charge alleged a violationof Section8 (1) of the Act in thatagents andrepresentatives of the respondent had threatened to discharge em-ployees for supporting the CIO, and further alleged that the respondent had calledcertain of its employees to the "front office" to discourage them by coercion andthreats from supporting the CIOMinsel, the respondent's industrialrelationsmanager, testified that in early May 1946, he inquired of the Board'sRegionalDirector when an election could be held and that lie was informed that untilsome disposition was made of the unfair labor practice charge there "could not"or "would not" be an election.3.AFL efforts,prior to theexecutionof the new master agreement, effectiveMay 16, 1946,to secure the discharge of certain CIO supportersAmong the more active supporters of the CIO in its organizational campaignwere John Boyd, Charles Knapp, Murvin Stoner, Francis Harvey, and Lenore7The other employees who were present at the cigar store were not called as witnesses.8The cases cited wereMatter of Rutland Court Owners,Inc,44 N L.R B 587,WallaceCot potanonv.N. L. R. B ,323 U. S 248,andMatter of Portland Lumber Mills,64 N. L. R B.159."the responder t was notified I y the Board of the filing of the charge on the same day.The charge v,as subsequently amended to allege additional unfair labor practices followingthe discharge of John Boyd on May 16,1946,again following the discharges of MurvinStoner,Francis Harvey, and Lenore Harris on May 21, 1946, and still again shortly priorto the issuance of the notice of hearing. 280DECISIONS OF NATIONAL LABOR RELATIONS BOARDHarris.l0All but Harvey had theretofore, at one time or another, served as AFLofficials, although none was engaged in such capacity at the time of the 1946 CIOcampaign in April and May." Boyd vas the leader among employees in the CIOmovement; he had been engaged in CIO activities for some months prior toApril 1946, but did not openly reveal his CIO interests until the meeting atKnapp's home.Knapp, Stoner (described in the record as a "buddy" of Boyd),Harris, and Harvey were all particularly active during the CIO campaign insoliciting designation cards for the CIO.Each of the employees named was anenrolled member of the AFL. So far as the record discloses, none was delinquentin the payment of AFL dues.The CIO activities of Boyd, Knapp. Stoner, Harris, and Harvey were admittedlyknown to the AFL officials at the times mentioned below.Although the respond-ent, except in the case of Boyd, did not concede that it had like knowledge, it isclear from all the facts wwhich'will be narrated below, and it is found, that therespondent prior to the discharges of Boyd, Stouei, Harris, and Harvey was alsoon notice of their interest in the CIO.Reference has already been made to the fact that a number of employees, notcomplainants in this case, were warned by the AFL officials that their continuedsupport of the CIO might lead to loss of their jobsThe record also shows thatin the case of two complainants, Stoner and Harris, who did lose their jobs, suchaction was foreshadowed by similar warnings specifically directed to them. Thus,Stoner testified credibly, and it is found, that in April 1946, several days beforethe commencement of his injunction proceeding referred to below, he was informedby Marty Symons, ,in elected official of the AFL, that the bai gaining committeewould request the respondent to discharge him because of his CIO activities"Stoner further testified, and it is found, that during the injunction proceedingslater in April, AFL Regional Director Ira Luplow informed him that if hepersisted in sending nien to the CIO, the AFL would have to fire him 13Harris10Boyd, except for a peuod of 3 years from September 1942 to September 1945, whenhe was in the United States Navy, had been employed by the respondent continuously for14 yearsStoner had been employed for 6 years ; Harris for 5 years ; and Harvey for 13years.n Boyd, before lie entered the Navy, had served as vice president and later as presidentof the AFL Upon his return from the services, he acted for it time as an AFL commit-teeman, but apparently did not hold any official position after the February 1946 AFL elec-tionsat which he was defeated as a candidate for presidentKnapp and Stoner had servedas stewards until Dfaich 1946, Harris had been chief stewardess for about 2 years prior tothe February 1946 electionsBoyd, Knapp, Stoner, and Harvey had been unsuccessfulcandidates for election to the AFL bargaining committee in the February elections13 Symons denied making this statement, and testified that on the occasion in questionliemerely told Stoner, "You will be all done" because the bargaining committee had accusedStoner of stealing a seniority list which, the record elsewhere discloses, the AFL believedthe CIO was using for organizational purposesAt one point elsewhere in his testimonySymons testified that lie first learned Stoner was engaged in CIO activities about a weekafter Boyd was discharged, although the record shows that Stoner's CIO activities wereknown not only to AFL officials but to the entire plant long before thenSymons impressedthe undersigned as a witness who was trying to "cover up" for the AFL, and his denial isnot credited.13Luplow denied that lie ever told Stoner he would be dischargedBut when first ques-tioned as to whether he had ester told Stoner lie would be "expelled" for engaging in CIOactivities,Luplow admitted that he hadHis answer was, "Probably I told him thatevery time I met him " Later, under leadingquestionsof AFL counsel, Luplow alteredhis testimony and stated that he had meant "disruptive activities" rather than "CIOactivities ""I probably answered [the question] too quickly," was his only explanationfor changing his earlier testimony.To the extent that Luplow s testimony may be viewedas a denial of Stoners, Luplow's testimony is not credited. EATON MANUFACTURING COMPANY281testified credibly and without contradiction, and it is found, that several weeksprior to her discharge AFL Committeeman Alvin Luplow, while commentingwith respect to her CIO activities, asked her if she cared whether she lost herjob and stated that he hoped she knew what she was doing.The efforts of the AFL bargaining committee to expel and bring about thedischarge of CIO leaders were begun on April 9, 1946, the day following the CIOmeeting at Knapp's home, and were first directed against Knapp and Boyd.Onthe date mentioned three members of the AFL bargaining committee preferred thefollowing charges against Boyd and Knapp:A. Violation of the oath of loyalty to the Local and the International.B. Gross display of conduct unbecoming a member.C.Fostering a secession.D. Abuse of fellow members by oral communication.F. Activities that tend to bring the Local and International into disrepute.At the next regular meeting of the AFL Local, held on April 13, 1946, thesecharges were read to the membership, accompanied by an announcement thatBoyd and Knapp had been suspended from AFL membership.However, amotion was made from the floor, and carried, that Boyd and Knapp be permittedto work until the charges were heard by an AFL Trial Board. A Trial Boardwas then elected by the membership to consider the matter on April 24, 1946Despite the decision of the AFL membership not to suspend Boyd and Knappuntil after a hearing on the charges, the AFL bargaining committee neverthelessproceeded to take prompt action to bring about their removal from employ-inent."We thought," explained President Howard Maturen at the hearing,"that the Trial Board would take too much time and they thought they couldnot wait until these people were taken care of."On April 17, 1946, the AFL bargaining committee submitted a grievance tothe plant inanagenient requesting the immediate removal from the pay roll ofBoyd and Knapp, "the suspension to last until a decision has been rendered bythe Tiial Board which meets April 24, 1946" on the ground that Boyd and Knappwere not in good standing in the AFLOn the same day, the AFL bargaining committee also filed with the plantmanagement a "grievance" against Stoner, who, the record discloses, was, nexttoBoy d, the foremost leader of CIO adherents among plant employees. Thegiievance against Stoner read:We the Bargaining Committee request of Management immediate actionon the removal of Murvin Stoner from the plant on the following charges.Intimidation of fellow employees, participating in theft of company prop-erty and causing dissension and unrest among fellow employees duringworking hours.In the case of Stoner no claim was made in the "grievance" that he was not ingood standing in the AFLNor did the AFL in his case as in Boyd's case invokethe "closed shop" provisions of the master agreement as a reason for hisexpulsion.In form, the "grievance" against Stoner related to alleged derelic-tions on his part as a plant employee and not as a union member. It was therespondent's usual practice when a grievance was filed against an employer toafford the employee an opportunity to be heard, but this procedure was notfollowed in this instance.Plant Manager -Russell testified that the AFL bar-gaining committee, when he inquired of them concerning the facts of thegrievance, asserted that the "grievance" was a "union" matter and declined 282DECISIONS OF NATIONAL LABOR RELATIONS BOARDto tell him anything beyond revealing that the company property allegedlystolen was not in fact company property but a union seniority list. The Com-mittee, according to Russell, declined to amplify its written claims concerning"intimidation of fellow employees" and "causing dissension and unrest," andRussell did not question the Committee on that pointNor did Russell on theBoyd grievance question the Committee for details on such items as, for example,"Fostering a secession."He was satisfied to let the matter rest on the Com-mittee's statement that it was "union business "But Russell, admittedly mindful of the fact that the then current contractwas about to expire, did not honor the AFL requests at that time. Instead, hecontacted Paul Morsel, the respondent's personnel director, whose headquarterswere in Cleveland, and arranged to have him meet with the bargaining committeeon April 18.At that meeting the bargaining committee reiterated its demandfor the immediate removal of Boyd, Knapp and Stoner. The Committee, accord-ing to Morsel, refused to give him any supporting reasons for the demand, statingmerely that it was a "union" matter. At this meeting, Minsel's-testimony reveals,"There was a discussion about certain rulings of the National Labor RelationsBoard" relating to the discharge of employees near the close of a contractterm.Minsel informed the Committee that if they wanted immediate action ontheir request, the answer was "No."The following morning, April 19, found Minsel at the office of the respondent'sattorney making an examination of Board and Court cases relating to an em-ployer's liability for discharging under a closed-shop contract employees becauseof their affiliation with a rival union.On the same morning there were served upon the respondent a complaint andpapers, including a temporary restraining order, in an injunction proceedinginstituted by Boyd and Knapp against the respondent and the AFL to enjointhe AFL from proceeding with its expulsion proceedings and the respondent fromdischarging them,The complaint alleged that the expulsion procedure beingfollowed by the AFL was illegal under the AFL Constitution, and, additionallyin the case of Boyd, a recently discharged service man, that his discharge would beviolative of his rights under the Selective Service ActNo mention was made inthe injunction complaint of the plaintiffs' CIO activities.The complaint had ap-pended to it a copy of the expulsion charges preferred against Boyd and Knapp bythe AFL bargaining committee as set out in full aboveOn April 20, a similar injunction proceeding with a like temporary restrainingorder was instituted by Stoner.While these injunction proceedings were awaiting Court hearing, the AFLbargaining committee, on April 23, filed with the plant management a "grievance"against Lenore Harris.The "grievance," in form similar to that filed againstStoner, requested Harris' removal from the plant for "misconduct, insubordina-tion, and uttering threats in the plant."Here too, the AFL, asserting that it wasa "union" matter, declined, although requested by management, to amplify itsreasons for requesting the discharge of Harris.And the respondent was satisfiedto let the matter rest there, neither pursuing it further with the AFL nor makinginquiry of Harris.No action was taken by the respondent with respect to Harrisat that time. For the respondent, as appears from Herbert Russell's testimony,regarded the request to discharge Harris (and also the subsequent request to dis-charge Harvey) as "tied into one" with the like requests concerning Boyd, Knapp,and Stoner, action on which was then stayed by the injunction proceeding. EATON MANUFACTURING COMPANY283The respondent on April 25, 1946, in a letter to the Board's Regional Director,directed his attention to the pending injunction proceedings ; stated, "If thisinjunction is lifted at the time of the hearing, our Company might find itselfconfronted with the problem as to whether or not it should suspend the three em-ployees as requested by the respondents Bargaining Agent, Local 433, A. F. L.";added that the respondent's attitude was one of impartiality; referred specificallyto certain Board and Court authorities which, it said, "seem to indicate that de-spite the provisions of the present; Closed Shop Agreement the Company could becharged with an unfair labor practice in the event that it should accede to therequest of the Union," and closed by requesting a statement of the Board's atti-tude on that subject.There is no evidence in the record indicating whether theRegional Director ever replied directly to this letter"The injunction proceedings and subsequent developments narrated below inconnection with the AFL efforts to have the complainants herein dischargedwere closely followed by the local press and were given prominent publicity. Ina number of articles published between April 24 and May 21, theSaginaw Newsreported that the AFL's efforts to expel and discharge these employees stemmedfrom the jurisdictional dispute arising out of the CIO's attempt to obtainrecognition and were based upon AFL alleged "disloyalty" of the employees be-cause of their aid to the CIO organizational campaignAt tunes the articlesmade reference to statements to that effect attributed to AFL officers.TheseSaginaw Newsarticleswere admittedly read by the respondent's managementofficials.15One of the articles, appearing in the issue of theSaginaw Newsdated April22. 1946, reported in substance that AFL President Maturen had stated thatofficials of the AFL intended to add the name of Stoner to that of Boyd andKnapp as an employee to be cited by the AFL for disloyalty in aiding the CIO.Edward Miller, labor reporter for theSaginaw Newsand the author of this article,testified credibly, and it is found, that that article accurately reported a state-ment made to him by Maturen about that time 10In the injunction proceedings, the Chancery Court on April 30, following apreliminary hearing, vacated the temporary restraining orders against the re-spondent and modified the temporary restraining orders against the AFL by pro-viding that the AFL should not interfere with the status of the plaintiffs asmembers of its organization "except in accordance with the provisions of the con-stitution of the International Union UAW-AFL."Certain other incidents in the chronology of events leading to the ultimatedischarge of Boyd, Stoner, Harris, and Harvey occurred during the terms of the11There is in evidence,however,a letter dated April 26,1946, written by the Board'sField Examiner to counsel for the respondent stating that he would be in Saginaw onMay 1 and would then call on the respondent's counsel.16These articles were received in evidence,and are to be considered here, except wherethe content of any such article is supported specifically by the testimony of its author,for the restricted purpose of showing the publicity given to the"jurisdictional dispute"and the reported positions of the parties thereto,and not as proof of the truth of thestatements contained therein.10Maturen denied making such a statement to Miller and assert that on this and otheroccasions he complainedtoMillerabout the inaccuracy of his articles,an assertion whichMiller vigorouslydenied.Miller's attitude and demeanor on the witness stand impressedthe undersigned as that of a completely credible witnessMaturen,whose testimony inother respects has been found not credible,did not similarly impress the undersigned.Maturen's denial as well as his testimony concerning his complaints to Miller and theSaginaw Newsare not credited. 284DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontract which expired on May 15, 1946. But since these are more closelybound up with the discharges which occurred under the new contract. their con-sideration, in the interests of orderly arrangement, will be deferred until afterthe facts relating to the new contract are examined.4.The execution of the contract, effective May 16, 1946On May 13, 1946, representatives of the respondent and the AFL negotiateda new master agreement covering all plants of the respondent represented bythe UAW-AFL The new contract provided,inter alia,for exclusive recognition ofthe AFL for an additional 2-yejtr period beginning May 16, 1946. In sub-stantive content, the new contract was substantially the same as the old andcontained a union security agreement identical in form to the one in the contractit superseded.Cognizance was taken, however, of the question concerning representationwhich had arisen and the unfair labor practice charge which had been' filed af-fecting the Saginaw plants.In conjunction with the new master agreement awritten stipulation dated May 12, 1946, was drawn. It stated that the masteragreement was renewed with the understanding:That Local Union No 433, Saginaw, Michigan, has been made and shallcontinue to be, a party to the Master Agreement, contingent upon the out-come of two cases now pending before the National Labor Relations Board(Cases No 7-R-2264 and 7-C-1568) and upon Local 433 maintaining theright to represent exclusively the majority of the employees in the appro-priate bargaining unit at the Saginaw Plant.The Master Agreement and the stipulation were signed by the respondent's rep-resentatives on May 14. They were then forwarded to the AFL for signature bythe International and local officersThe instruments were not completely signedon behalf of all the AFL locals involved and returned to the respondent untilsometime in June.Nor was the new agreement ratified by the Saginaw AFLlocal until JuneCounsel for the Board and the CIO contended at the hearingthat because of these circumstances the contract could not be deemed to havebeen operative and effective during the interim period in the latter half ofMay when the discharges of Boyd, Stoner, Harris, and Harvey occurs ed. Theundersigned finds no merit in this contention. There is uncontradicted testimonythat the agreement and the stipulation were actually signed by AFL Interna-tional and Local 433 representatives on May 15That it was not ratified untilsubsequently and that the AFL representatives may not have observed the AFLbylaws in signing the agreement prior to ratification is an internal union mat-ter not deemed material to the issues of this proceeding.Assuming that theagreement were otherwise valid (a point reserved for discussion and determi-nation below), the respondent's obligation thereunder became fixed at the timeof its signing." In any event, it is clear from the record as a whole that irre-spective of any delays in ratification or delivery of the completely executed mas-ter agreement it was the intent of the parties that it was to become effective asof May 16, 19461817The agreement was one between the respondent and the International on behalf of itslocalsIt provided that it was to "become effective between each individual plant andeach Local Union immediately upon the signing of this Master Agreement."isOne further contention,not strenuously urged, of counsel for the Board,may be disposedof at this point.At oral argument before the undersigned,Board counsel argued, amongother things,that the stipulation should be interpreted as withholding coverage of the EATONMANUFACTURING COMPANY285It was admitted at the hearing that the respondent knew, at the time it nego-tiated and signed the new master agreement, that the AFL would continue topress for the discharge of the employees named as complainants in thisproceeding.5The expulsion from the AFL and the discharge by the respondent of Boyd,Stoner, Harris, and HarveyWith the modification of the temporary restraining Court Order, the AFL pro-ceeded to bring to hearing the charges filed against Boyd and Knapp by mem-hers of the AFL bargaining committee.A hearing before the AFL Trial Com-mittee was held on May S, 1946, at which Boyd and Knapp were present butfrom which their counsel was excluded.As noted above, five charges had orig-inally been preferred against Boyd and Knapp, including the charge "Foster-ing a secession."But the only charge pressed and tried at the hearing was"Abuse of fellow members or officers by written or oral communication " On thatcharge Boyd was found guilty by the Trial Committee and was suspended fromthe AFL for a term of 99 years. Knapp, on the other hand, was found not guilty.There was introduced into evidence by counsel for the AFL the written sub-stantiation prepared by members of the AFL bargaining committee and filed atthe trial in support of the charges, as well as minutes, in the form of a sketchyresume prepared by the Trial Committee's secretary, of the proceedings therehad.The undersigned is not concerned in this proceeding with testing the validityof the expulsion or the sufficiency of the evidence submitted in support of thecharges.He will not therefore comment on these aspects of the AFL expulsionproceedingThe undersigned is concerned with, however, and regards as one ofthe basic issues of this proceeding the question as to whether the AFL bargainingcommittee (with the knowledge of the respondent) was in fact motivated to expelBoyd, and to bring about his discharge after it learned in April of his outstandingCIO activity, and for that reason.The nature of the complaints made againstBoyd in support of the charge bear significantly upon that questionThe trial minutes reveal that the complaint principally stressed against Boydat the AFL trial was that Boyd in January 1946 (2 months before the chargeswere filed) had entered the plant drunk, had abused Dorothy Snellinberger, astewardess, and had thereby incurred a 30-day suspension by the respondentIts significance lies in the fact, shown by the record in this case, that the AFLhad earlier acted on behalf of Boyd in a grievance filed against the respondentprotesting that very suspension and had unsuccessfully carried that grievancethrough to the final stages of the grievance procedureThe other complaints madeagainst Boyd, such as accusations that he had made false and disrespectful state-ments against the bargaining committee and had sought to cause "dissatisfactionand discontent" among employees, where specifically identified, almost in eachinstance related to incidents claimed to have occurred months before the expul-sion charges were filedThe AFL offered no explanation as to why, under suchcircumstances, the filing of the charges was delayed until the day following themeeting at Knapp's house when Boyd's interest and leadership in the CIO wasfirst brought out into the open.niabter agreement until after final disposition of two Board proceedings therein referredtoThis contention is found to lack meritAt most, the "contingent" provision of thestipulation is ambiguous in that respectThat ambiguity is resolved by oral testimonyin the record which makes it clear that the intent of the parties was to make the masteragreement immediately applicable to the Saginaw Plant subject only to pcssible defeasanceconditioned upon the outcome of the Board proceedings 286DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn May 11, the respondent received two communicationsconcerning Boyd.The first was a "grievance"filedby the AFLbargainingcommittee, stating thatthe AFLmembershiphad voted to uphold the decision of the Trial Committtee onBoyd, that Boyd was no longer an AFL member in good standing, and that hisimmediatedischargewas requested.The second, directed through the respond-ent's attorney, was a letter written by Boyd's attorney, directing the respondent'sattention to the danger of discharging Boyd for "dualunionism."The respondentdid not honor the AFL discharge request at that time.And there the matterrested until after the expiration of the term of the then current Master Agreement.As already noted, the new Master Agreement became effective on May 16, 1946.Several other developments occurred on that day. They are here set forthapproximately in the order of their occurrence.CIO Regional Director Forbes, having reason to believe that the respondent.night move to discharge Boyd on that day, telephoned Plant Manager HerbertRussell at Saginaw, mentioned that Boyd, Knapp, and Stoner were CIO "sym-pathizers and members," advised him that the CIO "had a considerable bloc ofpeople in the plant" and warned him that there might be "trouble" if Russell`'lent himself to supporting the AFL "At about the same time, in Cleveland,CIO Representative Reisinger telephoned Industrial Relations Manager Minsel,informed him that he understood Boyd might be discharged that day, and cau-tioned him that any discharge of CIO members at Saginaw might lead to labordisturbances at CIO-organized plants of the respondent in other cities 19At theinstigation of AFL officials, a work stoppage in the form of a sit-down strikeoccurred in the plant, and lasted for about 2 hours.During the stoppage, theAFL bargaining committee notified the respondent that the employees were refus-ing to work with Boyd, Stoner, Harris, and Harvey, and demanded their imme-diate discharge,In the case of Boyd the demand was in writing and was ac-companied by a letter from the International which detailed the various proce-dures taken by the AFL leading to Boyd's expulsion, and stated that the AFLhad now "fully complied with the terms and provisions of the Court Order"entered in the Chancery CourtThe respondent submitted to the AFL demand asto Boyd, removed him from the pay roll, and handed him a notice stating thathe was discharged for not remaining a member in good standing of the AFL inaccordance with the terms of the master agreement.But as to Stoner, Harvey,and Harris, none of whom had yet been suspended or expelled from the AFL,the respondent declined to take like action unless and until evidencewas firstsubmitted to it that the AFL constitutional requirements relating to their lossof good standing status had been complied with.20The omission of the AFL bargaining committee to have Stoner,Harris, andHarvey deprived of good standing status before demanding their discharge wasone which the bargaining committee found a ready means to correct.The AFLConstitution contains a provision, described therein as "an emergency power,to be used sparingly," pursuant to which the International presidentis empowered"to summarily expel or suspend membeis . . . of subordinate organizations .. .for such . . causes which are deemed sufficient by him to require prompt andimmediate action on his part."On May 16, Maturen, president of Local 433,zB It isnot altogether clear from the record whether these conversations occurred beforeor during the stoppage of work It was conceded by the respondent, however, that theyoccurred before Boyd's discharge was effected that day.$0Up to this point, the exhibits disclose, the only ground upon which the AFL had soughtthe discharge of Stoner and Harris was that they were derelict in their dutiesas employees,not as union members. EATON MANUFACTURING COMPANY287after first conferring with AFL Regional Director Luplow, invoked this provision.Maturen wired International President Lester Washburn and requested the im-mediate suspension from AFL membership of Stoner,Harris, and Harvey, alleg-ing that they were guilty of the following charges : 211.Violation of oath of obligation to Local 433,UAW-AFL, andthe Inter-nationalUnion, UAW-AFL.2.Gross display of conduct unbecoming a Union member,namely : foster-ing secession from the International Union and Local Union433, UAW-AFL,abuse of fellow members and officers.3.Committing acts which tended to bring Local 433 and the InternationalUnion, UAW-AFL, and itsofficers into disrepute.4.Causingunrest and dissension among fellow employees by various state-ments and slander.5.Provoking and inciting work stoppages.6.Attempting to disruptLocal Unionmeeting ofLocal 433, UAW-AFL.Prompt action followed this request.On May 17, Washburnwired Luplow,askingLuplow to contactthe officers of Local 433,investigate the suspension request, andadvise him as to the advisability and necessity of such action.Two and a halfhours laterLuplow replied,stating thathe had contactedMaturen and that herecommended the expulsion"in the interest and welfare of his local union andthe International Union." 12On May 20, 1946, the AFLbargaining committee notified the respondent that"the correct procedureof the [AFL]constitution has been followed"and that21The language of the charges as set torth heiein is taken lerbatinr fiom the notices ofexpulsion subsequently sent to Stoner,Harris, and Harvey,copies of which were trans-mitted to the respondent prior to their discharge.'The language in the telegram was sub-stantially the same but in somewhat abbreviated form.22Luplow s "investigation,"according to his testimony,consisted of receiving fromMaturen statements in writing,theretofore prepared by Maturen,outlining the complaintagainst the employeesThese statements were not, however,transmitted to Washburnwho acted solely on the general recommendation of Luplow.The statement as to Stoner alleged that Stoner had circulated"vicious"and "false"rumors concerning the bargaining committee's negotiations with the respondent;that liehad "bothered"fellow employees during working hours by making"slanderous"remarksand Insinuations concerning the AFL and its officers;that he had made statements thatthe bargainingcommitteewere"company stooges" ; that he had stolen a seniority bookfrom the AFL office,that lie had threatened fellow employees with"bodily haini", thatlie had stated to fellow employees that the AFL elections were"crooked" ;and that by useof profanity and shouted insults he had attempted to break up local membership meetings.The statement as to Harris alleged that she had attempted to implant in the minds offellow employees the thought that the AFL was aiding and abetting the company ; that shehail circulated rumors that a general pay cut was being put through because of the failureof the bargaining committee to negotiate a favorable job evaluation,that she had engagedin improper conduct(not described)in the girls'restroom;that she had violated "rulesof conduct at work";that she had attempted to organize girls in her department to sitdown because another type of job paid more than the one she held;and that she had stolenarticles in the plant for which fellow employees had been held responsibleThe statement as to Harvey alleged that he had attended three local meetings at whichhe had been out of order and had disregarded warnings of the chair concerning his conduct ;that he had repeatedly told employees in the plant that the bargaining committee had soldout to the company,and that lie had made false statements concerning the members of theTrial CommitteeNo proof was offered at the hearing by counsel for the AFL to substantiate the allega-tions in these statements,nor by counsel for the Board to refute them.Prior to the receipt by them of the notices of expulsion dated May 17, none of the affectedemployees had ever been advised by the AFL of any complaints against them or of theproposed expulsion proceedings. 288DECISIONS OF NATIONAL LABOR RELATIONS BOARDStoner,Harris,and Harvey had been expelled from membership in the AFL.There was also submitted to the respondent a copy of the expulsion letters tothese employees,setting forth the six charges on which their expulsion wasstated to have been predicated,all as set out above. In compliance with the AFLdemand for their immediate removal from employment,the respondent, on May21, 1946,discharged Stoner,Harvey, and Harris, giving them discharge noticeswhich stated that in accordance with the master agreement they had been dis-charged for failure to maintain their good standing membership status in the AFL.6.The motive underlyingthe AFL'sexpulsion from membership of Boyd, Stoner,Harris,and Harvey,and demandfor theirdischarge,and the respondent'sknowledge thereofOne of the contentions made by counsel for the Board is that the respondent, incomplyingwith the AFLrequest for the discharge of Boyd, Stoner,Harris, andHarvey, acted with knowledge that the real motivation for their expulsion fromthe AFL and the demand for their discharge lay in their activities to substitute theCIO for the AFL as a bargaining representative following the expiration of the1944-1946 contract.There is ample and substantially undisputed support in therecord for so much of this contention as relates to the nature and purposes ofthe CIO activities engaged in by the employees mentionedafter April7,1946,The facts concerning motivation and knowledge,however,are in sharp dispute,It thus becomes pertinent to inquire into the facts bearing on that question, asreflectedby the entirerecord of this case.At the present stage of this report, theundersigned will not consider the contention of the respondent and the AFL rela-tive to the Board's authority and power to go beyond the assigned reasons forthe expulsionas they appear in the AFLexpulsion proceedings and to determineactual motivation and knowledge thereof on the basis of the full record in thisproceeding.This contention and others will be considered and ruled on in thesection of this report entitled "Conclusions."This section will be confided merelyto a determination offact,both as to motivation and as to knowledge thereof.Many but not all of the facts bearing upon that question have been set out above.But they have been for the most part merely related in chronologicalorder, with-out any attempt at analysis and synthesis.That will be done here.(a)As to the underlying motive for the expulsions and the discharge demandsAny analysis must start off with a presumption of regularity insofar as theAFL expulsion proceedings are concerned.The stated grounds for the explusionof the employees in question were not litigated in this proceeding, and it must beassumed that they have some basis in fact, even though no evidence,one way orthe other,was adduced thereon at the hearing in this case.But, as will herein-after be shown,the mere existence of facts which as between the AFL and theaffected employees might have supplied a basis for their expulsion is not con-clusive on the issues of this proceeding if it appears from the entire record thatthese facts furnished the pretext and were not the true cause for the actiontaken.Here, the record discloses a predisposition on the part of the AFL bargainingcommittee both to combat the CIO organizational campaign by invoking the"closed shop"sanction of the contract,and, where discharges based upon expul-sions were to be affected thereunder,to cover up the real reason for the actiontaken in order to hide any taint of illegality.The former is shown by the counter-activity of the bargaining committee,which followed closely on the heels of the EATON MANUFACTURING COMPANY289announcement of the CIO campaign,--counteractivity marked by threats madeto employees summoned to the AFL office that their continued support of theCIO would lead to loss of their jobs.The latter is shown by the following testi-mony of AFL Regional Director Luplow :Trial Examiner LEFF. Let me put the question. During the period youwere communicating with Washburn about the expulsion of these threepeople [Stoner, Harris, and Harvey], were you aware that the NationalLabor Relations Board had ruled that it was illegal for an employer to dis-charge an employee near the end of a contract for dual union activities?The WITNESS. I was aware, yes.Q. (By Mr. Rotenberg.) And you have discussed that problem with otherofficers of the Local Union in your conversation regarding Boyd, Harris,Stoner and Harvey? This problem had come up had it not.A. I do not think it came up in terms that you are using.Q. In your own termsThe contents of that matter came up?A. I think the Bargaining Committee was aware of the fact-I think Mr.Maturen and Mr. Minns were aware of the fact that the Company wouldbe in violation of the National Labor Relations Act if they discharged peoplebecause of their Union activities prior to a contract. I think thatis true.Q There was it considerable discussion, I take, among your officers andstewards regarding this problem?A. There was no considerable discussion regarding this.Q. No considerable discussion.There was some discussion.A.YesTrial Examiner LEFF. What was the period of this discussion?When didthis discussion take place?The WITNESS. I hail discussions with members of the Bargaining Com-mittee in regards to the activities of these individuals on numerous occasions.Trial Examiner LEFT. And was it in the course of these discussions thatthe question of illegality came up?The WITNESS. I assume it was.The record is replete with other circumstances indicating that the bargainingcommittee was principally prompted to press for the expulsion and dischargeof the employees involved as a measure of reprisal against them for attemptingto bring about the designation of a new bargaining representative,and as anobject lesson to other employees.There is the element of timing. Chargeswere filed against Boyd, the acknowledged leader of the CIO campaign, andagainst Knapp, in whose home the first meeting was held, on the very day afterthe CIO membership campaign was brought into the open ; and the attempts toinduce the respondent to discharge Stoner and Harris, also prominently activein that campaign, followed soon thereafter.Then there is the manner in whichthe bargaining committee proceeded to effectuate the discharges. In the caseof Boyd, as well as Knapp, the bargaining committee demanded their suspensionfrom employmentbeforethey had been actually suspended or expelled fromAFL membership, and notwithstanding the direction of the membership thatthey be permitted to work pending trial of the charges. The fact that thebargaining committee, in the words of Maturen, "could not wait until thesepeople were taken care of" clearly discloses that considerations other than lossof membership operated to guide the bargaining committee in its actions withrespect to these employees.Afterthe injunction proceeding had stayed thebargaining committee's efforts to deprive Boyd of employment prior to his 290DECISIONS OF NATIONAL LABOR RELATIONS BOARDexpulsion and had forced a Trial Committee hearing, the bargaining committeeeliminated all but one of the original charges,including the charge"Fosteringa secession,"which might have revealed Boyd's dual unionism as the basis forthe recommended expulsion.And the single charge upon which Boyd was triedand found guilty was supported largely by incidents claimed to have occurredmonths before the expulsion charges were filed and, most specifically,was sup-ported by the Snellinberger incident with respect to which the bargaining com-mittee had earlier(before Boyd's CIO activities had become known)representedBoyd in his grievance against the respondent arising from his employmentsuspension therefor.The sudden turnabout of the bargaining committee's posi-tion in relation to the Snellinberger incident,as well as its earlier inaction inpressing charges on the other incidents,was not explained.Absent such ex-planation,the only reasonable inference to be drawn therefrom is that Boyd'sopen CIO activities which had since intervened contributed to the bargainingcommittee's change of mind nIn the case of other discharged employees the method of procedure of thebargaining committee is even more significant.As the exhibits reveal, the bar-gaining committee's original demands for the discharge of Stoner and Harris werepredicated,in form at least,upon their alleged delinquencies as employees andnot as union members. This circumstance is scarcely consistent with any conten-tion that their lack of good standing status inthe AFL wasthe impelling motivefor the discharge requests.It was not until after the respondent,on May 16, haddeclared that it would not honor the discharge requests unless these employeeshad been constitutionally expelledfrom the AFLthat the bargaining committeefirst took steps to meet this conditionThe necessity for the form of procedurethen followed, which sidestepped the usual Trial Committee procedure and invokedan "emergency"power admittedlyseldom utilized,was not,explained at thehearing.It cannot be explained on the basis of the nature of the charges pre-ferred.It is most reasonablyexplainedon the basis that the pending CIO cam-paign created an "emergency"requiring prompt and drastic action.Moreover,internal evidence is to be found in the various documentspreparedby the AFL bargaining committee indicating that the CIO activities were con-sidered as at least contributing factors in the decision of the committee to seekthe expulsion and discharge of the employees in question.Thus,the originalcharges filed against Boyd accused him,among other things,of "fostering a seces-sion"; the original "grievance"filed against Stoner charged him with"causingdissension and unrest among fellow employees" ;the expulsion notices sent toStoner, Harris,and Harvey stated among the grounds therefor,"fostering seces-sion from the International Union andLocal 433, UAW-AFL" and "causing un-rest and dissension among fellow employees by various statements and slander ""The exoneration of Knapp by the Trial Committee,a committee selected by vote ofthe AFL membership to hear the charges, has not been overlooked.While this fact isentitled to consideration,no clear conclusion,one way or the other,can be drawn from it.It is clear from the record that the moving force pressing for the discharge of the emplo} eesin question was the AFL bargaining committee and not the AFL membership. It is thusthemotive of the bargaining committee,and the respondent's knowledge thereof,that is thepoint of inquiry in determining whether Boyd's expulsion and subsequent discharge wasin fact induced by his CIO activitiesThe record shows the acquittal of Knapp was nofault of the bargaining committee which vigorously fought for his expulsion as well asthat of Boyd In any event,the fairness of the Trial Committee hearing is not in issue ;as noted above it is assumed here that Boyd was guilty of the charge.The issue is whetherthis or his CIO activities was the real reason which prompted the bargaining committeeto seek his expulsion and discharge,and whether the respondent knew of it. EATON MANUFACTURING COMPANY291The charge "fostering a secession" when made during a two-union contest for rep-resentation concerning an employee openly active on behalf of a rival union cancarry but one connotation, i. e., rival union activities.'Viewed realistically inthe same setting, as the Board's broad experience with similar types of situationshas shown, such expressions as "causing unrest and dissension among fellow em-ployees" usually carry a like implication.To the foregoing considerations must be added two other facts, perhaps moresignificant of all: first, that two of the employees involved, Stoner and Harris,were forewarned by AFL officials that their continued support of the CIO wouldlead to the loss of their jobs ; secondly, that Maturen stated to the press that thebargaining committee intended to expel Stoner as well as Boyd and Knapp fordisloyalty in aiding the CIO.Considered realistically and in combination, allthese considerations are persuasive and leave no doubt that the real roots of theexpulsion of the employees involved lay in their CIO activities. It is found thatthe expulsion from the AFL of Boyd, Stoner, Harris, and Harvey was inducedprimarily by their efforts to have the CIO designated as a bargaining agent to suc-ceed the AFL at the end of the 1944-1946 contract term, and that but for suchactivities no expulsion action would have been taken against them.(b)As to the respondent's knowledge of the underlying motive for the expulsionsand the discharge demandsAlthough admitting on cross-examination that they had it "in mind" and con-sidered it a "possibility" that the complainants' CIO activitiesmighthave beenan inducing cause for the expulsion and discharge demands, Herbert Russell andMinsel both denied that theyknewthis to be so.Neither of these respondent'switnesses impressed the undersigned as reliable on this aspect of the case. Theirtestimony throughout was vague and evasive, and, at times, contradictory, incon-sistent with documentary evidence or inherently implausible.Their disclaimerof knowlege cannot in any event be regarded as conclusive. For "knowledge" orthe lack of it is an ultimate fact which, unless conceded, must be determined notupon the basis of conclusionary testimony as to its possession or want of it, butupon all the evidence, including all reasonable inference to be drawn therefromNor does a finding of employer knowledge concerning the motive of the contractingunion, in cases of this type, necessarily depend upon a showing that the employerhad official notice from the contracting union disclosing the illegality of its dis-charge demand; it is sufficient if the surrounding circumstances persuasively es-tablish that the employer was actually aware of the improper motive.25There is ample evidence in this case indicating that the respondent's realiza-tion of the AFL bargaining committee's underlying motive in seeking the dis-charges extended beyond indefinite suspicion and speculation into the area ofactual knowledge and belief.Thus, the respondent could scarcely have failedin Boyd's case to connect the discharge demand, originally timed shortly follow-ing the filing of the CIO respresentation petition, with the fact that he was theleader of the CIO organizational activities, a fact widely publicized and admittedlyknown to it. Particularly is this true in light of the fact that the suspensioncharges which came to the respondent's notice at the commencement of theinjunction proceedings charged him in part with "fostering secession" (thus21Luplow conceded at the hearing that, generally speaking, that would be an accurateinterpretation of the please.N See, e. g.,Matter of Colgate-Palmolive-Peet Company,70 N L. R B 1202 ;Matter ofRheem Manufacturing Company,70 N L. R. B 57.751902-48-vol 76-20 292DECISIONS OF NATIONAL LABOR RELATIONS BOARDgiving support to the authenticity of the newspaper articles which reported theexpulsion proceedings as predicated on his dual union activities), as well as thefurther fact, established by the record, that since the AFL-CIO jurisdictionaldispute in 1940-1941, there had been no other instances where the AFL hadsought the expulsion or discharge of a member except for non-payment of duesIn the case of Stoner and Harris, the respondent must also have been awarethat the demand to discharge them was connected with the CIO membershipcampaign.The original demands in their cases were made long before anyexpulsion or suspension proceedings had been instituted against them, and, inform at least, were based not upon their alleged dereliction as union members,but as plant employees.Further, the contents of the "grievances" which includedsuch accusations as "intimidation of fellow employees" and "causing dissensionand unrest among fellow employees," when realistically considered in the settingof the current representation contest and read in the light of the normal meaninggiven such phrases in labor circles under similar situations, were such as tolead the respondent to an awareness that the discharge demands were in factinspired by the employees' rival union activities.And such awareness on therespondent's part must have been fortified when (if Russell's testimony on thatpoint is believed) the respondent requested an amplification of the grievanceclaims and received only the cryptic reply that it was "union business "Thefailure of the respondent to pursue the inquiry further or to follow its usualpractice, where grievances were filed against employees, of questioning the em-ployees named in the grievance can only be construed as a wilful closing of therespondent's eyes to obvious facts in the interests of expediency, and as a tacitacceptance on its part of the real reason underlying the discharge demands.Nor is this conclusion altered, rather it is strengthened, by the fact that thesubsequent expulsion of these employees was in form based upon differentcharges.For the expulsion of Stoner, Harris, and Harvey flowed directly froma requirement imposed by the respondent that the discharge be conditioned uponprior expulsions, and the respondent certainly knew under these circumstancesthat the underlying motive remained unchanged.The assertion of the AFL bar-gaining committee, made prior to the expulsion of the complainants, that theemployees would not work with them must have added to the realization ofthe respondent as to the real reason for the discharge requests.Moreover, the consideration given by the respondent to the legality of itsdischarge action both in a meeting with the AFL bargaining committee andthereafter indicates that it was aware that the employees' dual union activitieswere involvedThus, Minsel testified that at the initial meeting with the bar-gaining committee arising from the request to discharge Boyd, Knapp, and Stoner,a discussion occurred concerning the legality of discharging these employeesnear the end of a contract term in view of the pending CIO representation peti-tion.That the respondent was under no misapprehension as to the real basisof the AFL demands is further evidenced by the fact that on the following dayMinsel consulted an attorney for advice on the law relating to an employer'sliability for discharging under a closed-shop contract employees because of theiraffiliation with another union.Nor is evidence of direct notice wanting in this case. Such evidence is to befound not only in Forbes' letter of April 12, in the letter written by Boyd's at-torney on May 11 cautioning the respondent against discharging Boyd for "dualunionism," and in the telephone calls of Forbes to Russell and Reisinger toMinsel on the morning of May 16. It is also to be found in the various AFL pre-pared documents, which were in the respondent's possession prior to the dis- EATON MANUFACTURINGCOMPANY293charges, where reference was made to the fact that the expulsion proceedingswere initiated in part at least because the employees involved were "fostering asecession" from the AFLThat the respondent fully understood the implicationof the quoted phrase is apparent from Minsel's admission, while testifying, thatwhen the words "fostering a secession from the International Union and LocalUnion 433, UAW-AFL," contained in the expulsion notices to Stoner, Harris,and Harvey, were read to him prior to their discharge, lie "assumed that theywere involved in a movement against Local 433."Although Morsel did not addthis, it is clear from the fact that the CIO membership campaign was the onlyknown movementagainstLocal 433 at the time, that the respondent also inter-preted this phrase to mean that the employees named were engaged in CIOactivities and that that was at least a substantial contributing reason for theirexpulsion.But the finding in this case that the respondent had knowledge of the AFLbargaining committee's underlying motive, although justified thereon, need notand does not rest alone upon the considerations discussed above.There is inthe record of this case anudnirsuionn bythe respondent disclosing that it wasunder no illusion as to the underlying motive for the expulsions.Shortly fol-lowing hisrelease by the respondent, Boyd, a war veteran, filed a claim with theSelective Service Board alleging that he had been deprived of employment rightsin violationof the Selective Service Act. In answer to that claim the respondentprepared a statement which it submitted to the Selective Service Board on orabout June 5, 1946Concerning the respondent's reason for discharging Boydthe statement read:It is the employer's position . . . that his [Boyd's] discharge was broughtabout by his own actions, and by his participation in a jurisdictional disputeinwhich be seceded from his own union and sought to organize employeesas a CIO unit, and thereby caused his discharge from his own union and ashut down in the plant of his employer. There are approximately 1100hourly rated employees in the plant, and they refused to work with Boydas an employee in the plant.-"While it is true that the statement quoted above refers only to Boyd's case,Russell's testimony, which the record fully supports, that he regarded all casesas "tied into' one" leaves no doubt that the respondent knew in the cases ofStoner,Harris,and Harvey, as well as in the case of Boyd, that their ex-pulsion from the AFL was prompted by their CIO activities in connection with therepresentation contest, and, further, that the respondent in effecting all fourdischarges acted with such knowledge and belief. It is so found.C.Conclusions1.As to interference, restraint, and coercionThere remain for consideration two specific allegations of interference, re-straint, and coercion, all others havingearlier in this report been found un-supported by the evidence.The first is based upon Superintendent Levi's warning to certain employeeson April 11 or 12, 1946, that they would endanger their job security by sup-11The respondent did not contend at the hearing that its statement concerning the reasonfor Boyd's expulsion from the Union was based on facts acquired by it during the periodintervening between the date of the discharge and the date of the preparation of thestatement. 294DECISIONS OF NATIONAL LABOR RELATIONS BOARDporting the CIO.Levi's remarks are found to have been coercive whether theyare interpreted as a warning that the respondent would be the moving causeof the impairment of their job security, or, as appears more reasonable, as awarning that such impairment would be initiated by the AFL and acquiesced inby the respondent.For the respondent could not at that time legally agree toacquiesce in reprisal measures against CIO supporters, even upon demand ofthe AFL made under the union security provisions of its contract.24The second is based upon the respondent's execution of the May 1946 MasterAgreement with the AFL. This exclusive collective bargaining contract con-taining provisions which conditioned employment on continued membership inthe AFL was made in the face of the CIO representation petition and the CIOunfair labor practice charge, both of which were pending undetermined beforethe Board at the time the contract was executed, and at a time when the re-spondent was aware, as evidenced by the stipulation executed simultaneouslytherewith, that there existed a real question concerning representation affectingits Saginaw employees.Under the circumstances and for the reasons expressedin theMidwvest Pipingcase,2$ the principle of which is clearly controlling here,the undersigned finds that the respondent, by its conduct in executing the MasterAgreement in May 1946, contravened the letter and spirit of the Act, breachedits obligation of neutrality, indicated its approval of the AFL, accorded theAFL unwarranted prestige, encouraged membership in the AFL, discouragedmembership in the CIO, and thereby rendered unlawful assistance to the AFLThe respondent's violation of the Act in this respect was especially flagrant,since, as Russell admitted at the hearing, the respondent knew when it madethe contract that the maintenance of membership provisions thereof would berelied upon by the AFL to force the discharge of certain employees who, therecord establishes, were known by the respondent to be CIO supporters.22There is clearly no merit to the contention of the respondent and the AFLthat it would have been illegal for the respondent at that time to refuse tonegotiate and execute the contract with the AFL since no new bargaining repre-sentative had yet been certified.Nor is there any merit to their further con-tention that until such time as the Board at least administratively determinedthat a question concerning representation had arisen, the representative statusof the AFL with all its implications must be presumed to have continuedThemore filing of a petition did not, it is true, prove that the Board would determinethat such a question had arisen or that it would process the petition to anelectionBut it did- operate as notice to the respondent that such a claim hadbeen submitted to the Board's administrative process which includes an in-vestigation of the petitioner'sprima facieshowing of interest.Until suchinvestigation was completed and a determination adverse to the petitioner wasmade, the respondent could not legally disregard the orderly representationprocedures set up by the Board and arrogate to itself the resolution of the2'The undersigned has not overlooked the respondent's contention that Levi's remarksconstituted an isolated instance of anti-CIO conduct by its supervisory personnel.Thiswill be considered in the section below entitled"The remedy "28Matter of Midwest Piping and Supply Co.,Inc,63N L. R. B 1060.See alsoMatterof Phelps Dodge Copper Products Corporation,63 N L R. B 68629 Cf.Wallace Corporation v. N. L. R B.,323 U. S 248,where the Supreme Court,answer-ing an argument of the Company that the closed-shop contract in that case was enteredinto because the Company was legally obliged to bargain with the majority union, said,The company was not compelled by law to enter into a contract underwhich it knew that discriminatory discharges of its employees were bound to occur. EATON MANUFACTURING COMPANY295conflicting representation claims.As the Board observed in theGeneral ElectricX-Raycase: 30The Board may reasonably require restraint on the part of an employerand a labor organization engaged in negotiating during the relativelyshort period necessary to conclude these preliminary investigations andhold that they act at their peril in consummating an agreement withknowledge of the pendency of the proceeding before the Board [citing theMidwest Pipingcase].Equally without sound basis is the contention made by the AFL that theMidwest Piiragdoctrine should in no event be applied in a case where theprocessing of a representation petition has been delayed by the filing of a chargeby the petitioner,and particularly so where the charge is subsequently found tobe unsupported.The AFL argues that the application of that doctrine in such asituation would encourage petitioning unions to continue to engage in "dog inthe manger"tactics,such as the Board condemned in theGeneral Electric X-Raycase, and would permit them in effect to circumvent the rule of that case byfilingdelaying charges, in order to gain additional time for organizationalactivities.Whilethe possibility of abuse of the Board's process by suchtactics cannot be ignored,the solution is not to be found in the suggestion ofthe AFL that the Board uphold contracts made in the face of pending representa-tion proceedings where the filing of charges by the petitioner has intervened.That in effect asks the Board to relinquish its protection of employee rightsagainst employer interference.Rather, it lies in administrative vigilance inguarding against abuse of the Board's process and in the expeditious processingof cases. In any event,as applied to the instant case, the record does not sup-port a finding that the CIO acted other than in good faith and out of a desirefor a free and untrammeled election in filing its original charge,as a resultof which the processing of the representation petition was interrupted.Theclaim of both the AFL and the Respondent that the allegations of the originalcharge were not proved at the hearing in this case is only partially accurate;the finding herein made of interference, restraint,and coercion by Levi's remarksis directly within the framework of that charge.Moreover,as the Board foundin theMidwest Pipingcase, where a somewhat similar argument was advanced,the fact "that no unfair labor practices are found...on the original complaintdoes not alter the effect of the respondent's later breach of its neutrality obliga-tion."It is found that by executing the Master Agreement with the AFL effectiveMay 16, 1946,and applying it to the Saginaw plants, and by the remarks of Levito employees referred to above,the respondent interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed in Section 7 of theAct.2The discriminatory discharges of Boyd, Stoner, Harris, and HarveyThe basic contention of the respondent and the AFL is that Boyd, Stoner,Harris, and Harvey were discharged at the request of the AFL because of theirexpulsion from that union and that the discharges did not constitute an unfairlabor practice because they were made pursuant to an agreement with the AFI4then in effect which required membership in that labor organization as a con.dition of employment.But the proviso to Section 8 (3) of the Act permits clis.° Matter of General Electric X-Ray Corporation,67 N. L R. B 997. 296DECISIONS OF NATIONAL LABOR RELATIONS BOARDcharges of employees pursuant to the terms of a closed-shop or similar contractonly where the contract was made with a labor organization which was notestablished,maintained, or assisted by any unfair labor practice and was therepresentative of a majority of the employees in an appropriate unit when made.As found in the preceding section of this report, the master agreement effectiveMay 16, 1946, under which the discharges are sought to be justified, was, inits application to the Saginaw employees, the product of an unfair labor practiceflowing from the respondent's assistance to the AFLThat agreement, therefore,does not meet the conditions of the proviso and affords no protection to therespondent in discharging the employees named.Although the foregoing conclusion is diapositive of the issue, the case was alsotried, and principally litigated, upon the theory that even if the validity of theMay 1946 master agreement were otherwise assumed, the respondent's defensemust nevertheless fail in view of theRutland Court33andWallace33doctrines.The application of those doctrines to the instant case will therefore be considered.As has been found above, the respondent in discharging the four employeesnamed acted with knowledge that theirexpulsionfrom the AFL and the demandsfor their discharge were in reality motivated by their activities on behalf of theCIO which were designed to bring about a change of bargaining representativesduring a period appropriate for such purpose.TheRutland Courtprinciple,which holds that even the provisions of a valid closed-shop contract sanctionedby the proviso to Section 8 (3) must under such circumstances give way to themore basic right of employees without fear of reprisal to change representatives,is thus clearly applicable.This conclusion is not altered by the existence ofgrounds for expulsion other than the employees' rival union activities,since, asfound above, the expulsions and discharge demands were induced, as the respond-ent knew, at least in substantial part by the employees' activities to have the CIOdesignated at a Board election to succeed the AFL as bargaining representative,and would not have occurred but for such activities.33 In reaching this conclusionthere has been considered the contention,principally stressedby the AFL, thatthe Board has neither the authority nor the power to go behind theassignedreasons for the expulsions of union members and to determine, upon the wholerecord in the unfair labor practice proceeding, that therealreason had its rootsin the rival union activities of the expelled employees. It is true, as argued bycounsel for the AFL, that the Board may not tryde novounion expulsion proceed-ings and make a determination concerning the legality of the expulsion as betweenthe Union and the expelled member.That is an internal union matter with whichthe Board has no concern. , But it is not the object of this proceeding to decidewhether the expelled employees should be reinstated to their status as AFLmembers.Rather it is to decide whether these employees have been illegallydiscriminated against in their employment as a result of having engaged inactivities protected by the Act.That is a matter with which the Board does haveconcern, and which it cannot delegate to a union for determination. Just as theBoard in discriminatory discharge cases is not bound to accept the reasonassignedby an employer for a discharge where it is persuaded by the entire record that31Matter or Rutland Court Owners, Inc, 44 NL R B 587, 46 N. L R. B 1040 See alsoMatter of Portland Lumber Mills.64 N. L R B 159,Matter of American WhiteCrossLaboratories, Inc,66 N L. It B. 866Mattes of Rheeni JlanufnfturinqCompany, 70N L R. B.57; Matter of Colgate-Palmolive-Peet Company,70 N. L. R. B. 120232Matter of Wallace Corporation,50 N L It B 138, enf'd 141 F. (2d) 87 (C C A 4),aff'd 323 U S 248. See alsoMatter of Cliffs Dow Chemical Company,64 N L R B 141933SeeMatterof AmericanWhite Coss Laboratories, Inc, supra. EATONMANUFACTURING COMPANY297the assigned reason furnished the pretext rather than the real reason for theaction, so, also, it is not bound to accept the assigned reason for an expulsionwhere, as here, it appears from the record as a whole that the real reason, knownto the employer, was bottomed upon activities of the expelled employee which areprotected by the Act. If, as argued by the AFL counsel, theRutland Courtdoc-trine can only be applied to a situation where the Union holding a closed-shopcontractadmitsthat the expulsions leading to the discharges were for dual unionactivities, the evil whichRutland Courtsought to eliminate will not have beeneradicated, only the method of perpetuating it will have been changed.As has also been found above, the discharges were made under the master agree-ment effective May 16, 1946, which was executed by the respondent shortly priorto the dischargeswith knowledge that it would be reliedon by the AFL for thepurpose of demanding the discharge of the named employees because of theirprior CEO activitiesIn view of theWallacedoctrine, the maintenance of mem-bership provision of the master agreement cannot, therefore, serve the respond-ent as a defense.For, as the Board recently-held in theCliffsDow ChemicalCompanycase,` upon the authority of theWallacecase,...an agreement is not valid within the meaning of the proviso of Sec-tion 8 (3) so as to serve as a defense to the discharge of an employee there-under when made by an employer with knowledge that it will be used by thecontracting union as a device for depriving such employee of his employmentbecause of his prior union activity.There is one further reason, applicable only to the case of Boyd, why therespondent may not defend its discharge action on the basis of the maintenanceof membership provision in the contract, effective May 16, 1946.That contract,the language of which is free from ambiguity in that respect, requires only suchemployees as were members of the AFL on its effective date to retain their statusas members in good standing as a condition of employment.Boyd, however, hadbeen expelled from the AFL prior to that date and on the effective date of thecontract was not a member of the AFL to whom the maintenance of membershipclause applied.The respondent therefore was under no obligation to dischargeBoyd thereunder at the request of the AFL on May 16, 1946'6Under the circumstances set forth above, and upon the record as a whole,it is concluded that the respondent was not required on demand of the AFLto discharge the four named employees under the terms of the May 1946 contractbecause they were no longer members of the AFL.Nor is this conclusion affectedby the fact that the respondent may have been forced into such action by economicpressure exerted by the AFL; for the law is clear that an employer may not freehimself from culpability for his unlawful conduct by reason of such circum-stances 36Having notice of the illegal purpose behind the demand, the respondentwas obliged as a matter of law to refuse to comply therewith. And havingeffected the discharge, it must be held accountable for the discriminatory act.It is therefore found that by its discharge of John Boyd, on May 16, 1946, andofMarvin Stoner, Lenore Harris, and Francis Harvey, on May 21, 1946, and-" Citedsupra16 SeeMatter of BakercCCompany, Inc,68 N L R B 830:Matter of Phelps DodgeCopper Products Corporation, supra, Matterof ColoaieFibre Company, Inc,69 N L R B.589se SeeN. L. R. B V. Hudson Motor CarCo., 128 F. (2d) 528 (C. C. A. 6);Matter of StarPublishing Company,4 N L R B 498, enf'd 97 F. (2d) 465 (CC. A. 9) ; Matter of Isth-mian Steamship Company,22 N. L. R. B. 689, 699, enfd 126 F. (2d) 598 (C C. A. 2). 298DECISIONS OF NATIONAL LABOR RELATIONS BOARDfailure thereafter to reinstate them, the respondent discriminated in regard totheir hire and tenure of employment, thereby discouraging membership in theCIO and encouraging membership in the AFL, and interfering with, restraining,and coercing its employees in the exercise of the rights guaranteed in Section 7of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES ON COMMERCEThe activities of the respondent set forth in Section III, above, occurring inconnection with the operations of the respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic and commerceamong the several States and tend to lead to labor disputes burdening and ob-structing commerce and the free flow thereof.V. THE REMEDYSince it has been found that the respondent has engaged in certain unfairlabor practices affecting commerce, it will be recommended that it cease anddesist therefrom and take certain affirmative action designed to effectuate thepolicies of the Act.It has been found that the respondent unlawfully assisted the AFL and inter-fered with the CIO by recognizing and entering into an exclusive bargainingcontract with the AFL covering employees at its Saginaw plants and containing.provisions conditioning employment on AFL membership.Obviously, a freeselection of a bargaining representative at the Saginaw plants cannot be madewhen recognition and a contract has been accorded to one of the competingunions. It will accordingly be recommended that the respondent cease and desistfrom recognizing the AFL as such exclusive bargaining representative at itsSaginaw plants unless and until it shall have been certified as such by the Board.Since the master agreement, effective May 16, 1946, insofar as its applicationextends to the Saginaw plants, perpetuates the respondent's unlawful assistanceto the AFL and precludes the employees from presently exercising their rightto select a bargaining representative of their own choice, it will further berecommended that the respondent cease giving effect to it at its Saginaw plantsor any extension, renewal, modification, or supplement thereof, unless and untilthe AFL shall have been certified by the Board as the exclusive representativeof the employees at the respondent's Saginaw plants.Nothing herein, however,shall be construed as requiring the respondent to vary any wages, hours, seniority,or other substantive features of its relations with the employees themselves whichthe respondent has established in the performance of this contract, or to prejudicethe assertion by the employees of any rights they may have under such agree-ment.It has also been found that the respondent discriminatorily discharged JohnBoyd, Murvin Stoner, Lenore Harris, and Francis Harvey. It will be recom-mended that the respondent reinstate them to their former or substantiallyequivalent position 34 without prejudice to their seniority or other rights andprivileges and that the respondent make them whole for any loss of pay theymay have suffered by reason of the respondent's discrimination against them$T In accordance with the Board's consistent inteipretation of the term,the expression"former or substantially equivalent position" is intended to mean "former position wher-ever possible,but if such position is no longer in existence,then to a substantially equivalentposition "SeeMatter of The Chase National Bank of the City of New York, San Juan,Puerto Rico,Branch,65 N. L. R. B. 827. EATON MANUFACTURING COMPANY299by payment to each of them of a sum of money equal to the amount he normallywould have earned as wages during the period from the date of discriminationto the date of the offer of reinstatement, less his net earnings n during saidperiod.It has also been found that the respondent interfered with, restrained andcoerced its employees in the exercise of their rights under the Act by certainremarks made by Levi, its shift superintendent.But since it appears that Levi'sremarks constituted an isolated instance of such anti-union conduct, that therespondent subsequently voluntarily posted a notice in its Saginaw plants statingthat it would not interfere with the exercise of employee rights under the Act,and that the respondent's course of conduct as a whole does not reflect on therespondent's part "an attitude of opposition to the purposes of the Act to protectthe rights of employees generally," 39 a broad cease and desist order will not berecommended.The undersigned will, however, recommend that a limited orderbe made directing the respondent to cease and desist from engaging in any conductlike or related in kind to that herein specifically proscribed.Upon the basis of the foregoing findings of fact and upon the entire record inthe case the undersigned makes the following:CONCLUSIONS OF LAw1 International Union, United Automobile, Aircraft and Agricultural Imple-ment Workers of America, affiliated with the Congress of Industrial Organiza-tions, and International Union, United Automobile Workers of America, affiliatedwith the American Federation of Labor, and Local 433 thereof, are each a labororganization within the meaning of Section 2 (5) of the Act.2.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8 (1)of the Act.3.By discriminating in regard to the hire and tenure of employment of JohnBoyd, Murvin Stoner, Lenore Harris, and Francis Harvey, thereby discouragingmembership in International Union, United Automobile, Aircraft and Agricultural,Implement Workers of America (UAW-CIO) and encouraging membership inInternational Union, United Automobile Workers of America (UAW-AFL) andLocal 433 thereof, the respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (3) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce, within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, theundersigned recommends that Eaton Manufacturing Company,Wilcox-RichDivision, Saginaw, Michigan, and its agents, successors, and assigns shall :ssBy "net earnings"ismeant earnings less expen§es,such as for transportation, room,and board, incurred by an employee in connection with obtaining work and working else-where than for the respondent, which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere.See Matterof Crossett Lumber Company,8N. L. R. B 440.Monies received for work performed uponFederal, State, county, municipal, or other work-relief projects shall be considered asearnings.SeeRepublic Steel Corporation v. N. L. R. B.,311 U. S. 7.39May Department Stores Co v. N. L.R. B, 326 U. S. 376. 300DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.Cease anddesist from :(a)RecognizingInternational Union, United Automobile Workers of America,affiliated with the American Federation of Labor and/or Local 433 thereof, asthe exclusive representative of any of its employees at its Saginaw plants, forthe purposes of collectivebargainingunless and until such organizations, oreither of them, shall have been certified by the National Labor Relations Boardas the exclusive representative of such employees ;(b)Giving effect, insofar as it may be applicable to employees of its Saginawplants, to its contract, effective May 16, 1946, with International Union, UnitedAutomobile Workers of America, affiliated with the American Federation ofLabor, or to any extension, renewal, modification, or suppleluent thereof, or toany superseding contract with that labor organization or any affiliate thereof,unless or until said organizations, or either of them, shall have been certifier)by the Board as the representative of employees at its Saginaw prnts,(c)Discouraging membership in International Union, United Automobile, Air-craft and Agricultural Implement Workers of America (UAW-CIO), or anyother labor organization, and encouraging membership in International Union,United Automobile Workers of America (UAW AFL) and Local 433 thereof, orany other labor organization, by discharging or refusing to reinstate any orits employees, or by discriminating in any other manner in regard to their hireof tenure of employment or any term or condition of their employment;(cl)In any like or related manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form labor or-ganizations, to join or assist United Automobile, Aircraft and Agricultural Im-plement Workers of America (UAW-CIO), or any other labor organization, tobargain collectively through representatives of their own choosing, and to en-gage in concerted activities for the purposes of collective barganung, or othermutual aid or protection, as guaranteed in Section 7 of the Act.2.Take the following affiiinative action, which the undersigned finds willeffectuate the policies of the Act :(a)Withdraw and withhold all recognition from International Union, UnitedAutomobile Workers of America (UAW-AFL) and/or Local 433 thereof, as theexclusive representative of any of its employees at its Saginaw, Michigan, plants.for the purposes of collective bargaining with respect to rates of pay, wages.hours of employment, and other conditions of employment, unless and untilsaid organizations, or either of them, shall have been certified by the NationalLabor Relations Board as the representative of such employees;(b)Offer to John Boyd, Murvin Stoner, Lenore Harris, and Francis Har-vey immediate and full reinstatement to their former or substantially equiva-lent positions without prejudice to their seniority or other rights and privileges ;(c)Make whole John Boyd, Murvin Stoner, Lenore Harris, and Francis Hai'-vey for any loss of pay they may have suffered by reason of the discriminationagainst them by payment to each of them of a suns of money equal to an amountdeterminedin the mannerset forth in the section entitled "The remedy" above ;(d)Post at its plant at Saginaw, Michigan, copies of the notice attached to theIntermediate Report herein, marked "Appendix A."Copies of said notice, to befurnished by the Regional Director for the Seventh Region, shall, after beingduly signedby the respondent's representative, be posted by the respondent im-mediately upon receipt thereof and maintained by it for sixty (60) consecutiveclays thereafter in conspicuous places including all places where notices to em-ployees arecustomarily posted.Reasonable steps shall be taken bythe respond- EATON MANUFACTURING COMPANY301ent to insure that said notices are not altered, defaced, or covered by any othermaterial;(e)File with the Regional Director for the Seventh Region on or before ten(10) days from the date of the receipt of this Intermediate Report a report inwriting setting forth in detail the manner and form in which the respondents havecomplied with the foregoing recommendations.It is further recommended that unless on or before ten (10) days from thereceipt of this Intermediate Report, the respondents notify said Regional Direc-tor in writing that they will comply with the foregoing recommendations, theNational Labor Relations Board issue an order requiring the respondents totake the action aforesaid.It is further recommended that the complaint, insofar as it alleges the com-mission by the respondent of unfair labor practices prior to April 1946, be dis-missed.As provided in Section 203.39 of the Rules and Regulationsof the NationalLabor Relations Board, Series 4, effective September 11, 1946, any party or counselfor the Board may, within fifteen (15) days from the date of service of the ordertransferring the case to the Board, pursuant to Section 203 38 of said Rules andRegulations, file with the Board, Rochambeau Building, Washington 25, D. C.,an original and four copies of a statement in writing setting forth such exceptionsto the Intermediate Report or to any other part of the record or proceeding (in-cluding rulings upon all motions or objections) as he relies upon, together withthe original and four copies of a brief in support thereof; and any party or coun-sel for the Board may, within the same period, file an original and four copies ofa brief in support of the Intermediate Report. Immediately upon the filing ofsuch statement of exceptions and/or briefs, the party or counsel for the Boardfiling the same shall serve a copy thereof upon each of the other parties and shallfile a copy with the Regional DirectorProof of service on the other partiesof all papers filed with the Board shall be promptly made as required by Section203 65.As further provided in said Section 203.39, should any party desire per-mission to argue orally before the Board, request therefor must be made in writingto the Board within ten (10) days from the date of service of the order trans-ferring the case to the Board.ARTHUR LEFF,Trial Examiner.Dated October 9, 1946.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:1.WE WILL NOT recognize INTERNATIONAL UNION, UNITED AUTOMOBILEWoxxERs OF AMERICA (UAW-AFL) and/or Local 433 thereof as the exclusiverepresentative of any of our employees for the purposes of collective bar-gaining at our Saginaw plants unless and until said organizations, or eitherof them, shall have been certified by the Board as the representatives of suchemployees.2.WE WILL NOT give effect to our contract effective May 16, 1946, withINTERNATIONAL UNION, UNITED AUTOMOBILE WORKERS OF AMERICA (UAW-AFL), or to any extension, renewal, modification or supplement thereof, or 302DECISIONS OF NATIONAL LABOR RELATIONS BOARDto any superseding contract with said labor organization or Local 433 thereof,unless anduntil said organizations, or either of them, shall have been certi-fied by the Board as the representative of our employees at our Saginawplants.3.WE WILL OFFER to the employees named below immediate and full re-instatement to their former or substantially equivalent positions withoutprejudice to any seniority or other rights or privileges previously enjoyed, andmake them whole for any loss of pay suffered as a result of the discrimination.John BoydLenore HarrisMurvin StonerFrancis Harvey4.All our employees are free to become or remain members of INTERNA-TIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT AND AGRICULTURALIMPLEMENTWORKERS OFAMERICA (UAW-CIO) or any other labor organization.We willnot discriminate in regard to hire or tenure of employment against any em-ployee because of membership in or activity on behalf of any such labororganization.5.WE WILL NOT in any like or related manner interfere with, restrain, orcoerce our employees in the exercise of their rights to self-organization, toform labor organizations, to join or assist INTERNATIONAL UNION, UNITEDAUTOMOBILE, AIRCRAFT AND AGRICULTURAL IMPLEMENT WORKERS OF AMERICA(UAW-CIO), or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in concerted activitiesfor the purpose of collective bargaining or other mutual aid or protection.EATON MANUFACTURING COMPANY,WILCox-RICH DIVISION,Employer.By-------------------------------------(Representative)(Title)Dated --------------------------NoTE.-Any of the above-named employees presently serving in the armed forcesof the United States will be offered full reinstatement upon application in ac-cordance with the Selective Service Act after discharge from the Armed Forces.This notice must remain posted for 60 days from the date hereof, and mustnot be altered, defaced, or covered by any other material.